

Exhibit 10.1.2
Execution Version


































AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT




made by




RENTAL CAR INTERMEDIATE HOLDINGS, LLC, THE HERTZ CORPORATION
and certain of its Subsidiaries in favor of
BARCLAYS BANK PLC,
as Common Collateral Agent under the Collateral Agency Agreement




Dated as of November 2, 2017




1

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page


SECTION 1 DEFINED TERMS
....................................................................................................
3
1.1    Definitions.......................................................................................................................
3
1.2    Other Definitional Provisions
.......................................................................................
13


SECTION 2 GUARANTEE
.........................................................................................................
14
2.1    Guarantee
......................................................................................................................
14
2.2    Right of Contribution
....................................................................................................
15
2.3    No Subrogation
.............................................................................................................
15
2.4    Amendments, etc. with Respect to the Obligations
...................................................... 16
2.5    Guarantee Absolute and Unconditional
........................................................................ 17
2.6    Reinstatement................................................................................................................
18
2.7    Payments
.......................................................................................................................
18


SECTION 3 GRANT OF SECURITY INTEREST
..................................................................... 19
3.1    Grant
.............................................................................................................................
19
3.2    Pledged Collateral
.........................................................................................................
20
3.3    Excluded Assets
............................................................................................................
20
3.4    Intercreditor Relations
..................................................................................................
23


SECTION 4 REPRESENTATIONS AND
WARRANTIES........................................................ 24
4.1    Representations and Warranties of Each Guarantor
..................................................... 24
4.2    Representations and Warranties of Each Grantor
......................................................... 24
4.3    Representations and Warranties of Each Pledgor
......................................................... 27


SECTION 5 COVENANTS
.........................................................................................................
28
5.1    Covenants of Each Guarantor
.......................................................................................
28
5.2    Covenants of Each Grantor
...........................................................................................
29
5.3    Covenants of Each Pledgor
...........................................................................................
32
5.4    Covenants of
Holdings..................................................................................................
34


SECTION 6 REMEDIAL PROVISIONS
....................................................................................
35
6.1    Certain Matters Relating to
Accounts...........................................................................
35
6.2    Communications with Obligors; Grantors Remain Liable
........................................... 37
6.3    Pledged
Stock................................................................................................................
38
6.4    Proceeds to be Turned Over to the Collateral Agent
.................................................... 39
6.5    Application of Proceeds
................................................................................................
39
6.6    Code and Other Remedies
............................................................................................
39
6.7    Registration
Rights........................................................................................................
40
6.8    Waiver; Deficiency
.......................................................................................................
41
6.9    Certain Undertakings with Respect to Special Purpose Subsidiaries
........................... 42


SECTION 7 THE COMMON COLLATERAL
AGENT............................................................. 43
7.1
Collateral Agent’s Appointment as Attorney-in-Fact, etc
............................................ 43 (i)





--------------------------------------------------------------------------------





7.2    Duty of Collateral
Agent...............................................................................................
45
7.3    Financing Statements
....................................................................................................
45
7.4    Authority of Collateral Agent
.......................................................................................
46
7.5    Right of
Inspection........................................................................................................
46


SECTION 8 NON-LENDER SECURED PARTIES
................................................................... 46
8.1    Rights to Collateral
.......................................................................................................
46
8.2    Appointment of Agent
..................................................................................................
47
8.3    Waiver of Claims
..........................................................................................................
48
8.4    Designation of Non-Lender Secured
Parties................................................................. 48
8.5    Release of Liens; Rollover Hedge Providers
................................................................ 48


SECTION 9 MISCELLANEOUS
................................................................................................
49
9.1    Amendments in
Writing................................................................................................
49
9.2    Notices
..........................................................................................................................
49
9.3    No Waiver by Course of Conduct; Cumulative Remedies
........................................... 49
9.4    Enforcement Expenses; Indemnification
...................................................................... 50
9.5    Successors and
Assigns.................................................................................................
50
9.6    Set-Off...........................................................................................................................
50
9.7    Counterparts
..................................................................................................................
51
9.8    Severability
...................................................................................................................
51
9.9    Section Headings
..........................................................................................................
51
9.10    Integration
.....................................................................................................................
51
9.11    GOVERNING
LAW.....................................................................................................
52
9.12    Submission to Jurisdiction;
Waivers.............................................................................
52
9.13    Acknowledgments.........................................................................................................
52
9.14    WAIVER OF JURY
TRIAL.........................................................................................
53
9.15    Additional Granting Parties
..........................................................................................
53
9.16    Releases.........................................................................................................................
53
9.17    Judgment
.......................................................................................................................
55
9.18    Transfer Tax Acknowledgment
....................................................................................
56
9.19    Release of Liens; Rollover Issuing Lenders
................................................................. 56








































(ii)




--------------------------------------------------------------------------------





SCHEDULES


1    Notice Addresses of Guarantors
2    Pledged Securities
3    Perfection Matters
4    Location of Jurisdiction of Organization
5    Intellectual Property


ANNEXES


1    Acknowledgement and Consent of Issuers who are not Granting Parties
2    Assumption Agreement
3    Successor Holding Company Joinder and Release
























































































(iii)




--------------------------------------------------------------------------------





AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT


AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of November 2,
2017, made by RENTAL CAR INTERMEDIATE HOLDINGS, LLC, a Delaware limited
liability company (together with its successors and assigns, “Holdings”), THE
HERTZ CORPORATION, a Delaware corporation (in its specific capacity as Parent
Borrower, together with its successors and assigns, the “Parent Borrower”) and
certain of its Subsidiaries from time to time party hereto, in favor of BARCLAYS
BANK PLC, as collateral agent under the Collateral Agency Agreement (as
hereinafter defined) for all the Secured Parties (as hereinafter defined) (in
such capacity, and together with its successors and assigns in such capacity,
the “Common Collateral Agent”).


W I T N E S S E T H:


WHEREAS, the Parent Borrower and each of the other grantors party thereto and
the Credit Facility Collateral Agent (as hereinafter defined) entered into that
certain Guarantee and Collateral Agreement dated as of June 30, 2016 (as
heretofore amended, supplemented or otherwise modified, the “Existing Guarantee
and Collateral Agreement”);


WHEREAS, the parties hereto are executing this Amended and Restated Guarantee
and Collateral Agreement to amend and restate the Existing Guarantee and
Collateral Agreement in its entirety;


WHEREAS, the Parent Borrower has separated its global equipment rental business
primarily conducted by HERC (as defined in Section 1), and has distributed
common stock of HERC to Hertz Investors (as defined in Section 1);


WHEREAS, HERC Holdings (as defined in Section 1) has distributed all of the
common stock of Hertz Global Holdings, Inc., a Delaware corporation formerly
known as Hertz Rental Car Holding Company, Inc. and the new indirect parent of
the Parent Borrower, to the shareholders of HERC Holdings;


WHEREAS, in connection with the Spin-Off Transactions relating to the equipment
rental business conducted by HERC and its subsidiaries, pursuant to that certain
Credit Agreement, dated as of June 30, 2016 (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time, together with any
agreement extending the maturity of, or restructuring, refunding, refinancing or
increasing the Indebtedness under such agreement or successor agreements, the
“2016 Credit Agreement”), among the Parent Borrower, the Subsidiary Borrowers
from time to time party thereto (together with the Parent Borrower, the
“Borrowers” and each individually a “Borrower”), Barclays Bank PLC, as
collateral agent and administrative agent (in such capacities, and together with
its successors and assigns in such capacities, the “Credit Facility Collateral
Agent”), and the other parties from time to time party thereto, the lenders have
severally agreed to make extensions of credit to the Borrowers upon the terms
and subject to the conditions set forth therein;


WHEREAS, pursuant to that certain Letter of Credit Agreement, dated as of the
date hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from


1

--------------------------------------------------------------------------------





time to time, the “Letter of Credit Agreement”), among the Parent Borrower,
Barclays Bank PLC, as collateral agent and administrative agent (in such
capacities, and together with its successors and assigns in such capacities, the
“L/C Facility Collateral Agent”), and the other parties from time to time party
thereto, the lenders have severally agreed to provide for a letter of credit
facility to the Parent Borrower upon the terms and subject to the conditions set
forth therein;


WHEREAS, the Parent Borrower is a member of an affiliated group of companies
that includes Holdings, the Parent Borrower’s Domestic Subsidiaries that are
party hereto and any other Domestic Subsidiary of the Parent Borrower (other
than any Excluded Subsidiary) that becomes a party hereto from time to time
after the date hereof (Holdings, the Parent Borrower and such Domestic
Subsidiaries (other than any Excluded Subsidiary), collectively, the “Granting
Parties”);


WHEREAS, the Credit Facility Collateral Agent, the L/C Facility Collateral
Agent, the Common Collateral Agent and one or more Additional Agents have
entered into an Intercreditor Agreement, dated June 6, 2017, acknowledged by the
Borrowers and the other Granting Parties (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time (subject to Section
9.1), the “Base Intercreditor Agreement”), and one or more Other Intercreditor
Agreements or Intercreditor Agreement Supplements;


WHEREAS, (i) the proceeds of the extensions of credit under the 2016 Credit
Agreement will be used in part to enable the Borrowers to make valuable
transfers to one or more of the other Granting Parties in connection with the
operation of their respective businesses and (ii) the extensions of credit under
the Letter of Credit Agreement will be used in part to enable the Parent
Borrower to make valuable transfers to one or more of the other Granting Parties
in connection with the operation of their respective businesses;


WHEREAS, the Parent Borrower, the other Borrowers and the other Granting Parties
are engaged in related businesses, and each such Granting Party will derive
substantial direct and indirect benefit from the making of the extensions of
credit under each Credit Agreement; and


WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under each Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Common Collateral Agent
for the benefit of the Secured Parties.


NOW, THEREFORE, in consideration of the premises and to induce the L/C Facility
Collateral Agent and the L/C Secured Parties to enter into the Letter of Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Parent Borrower thereunder, and to induce the Credit Facility
Collateral Agent and the Credit Facility Secured Parties to consent to this
amendment and restatement of the Existing Guarantee and Collateral Agreement,
and in consideration of the receipt of other valuable consideration (which
receipt is hereby acknowledged), each Granting Party hereby agrees with the
Common Collateral Agent, for the benefit of the Secured Parties (as defined
below), as follows:




2

--------------------------------------------------------------------------------





SECTION 1 DEFINED TERMS


1.1 Definitions. (a) Unless otherwise defined herein, terms defined or defined
by reference (x) in the Collateral Agency Agreement and used herein shall have
the meaning given to them in the Collateral Agency Agreement and (y) if not so
defined in the Collateral Agency Agreement, in a Credit Agreement and used
herein shall have the meanings given to them in such Credit Agreement, and the
following terms that are defined in the Code (as in effect on the date hereof)
are used herein as so defined: Cash Proceeds, Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Farm
Products, Fixtures, General Intangibles, Goods, Letter-of-Credit Rights and
Money.


(b)    The following terms shall have the following meanings:


“2016 Credit Agreement”: as defined in the recitals hereto.


“ABS Base Indenture”: as defined in Section 6.9(a).


“ABS Collateral Agency Agreement”: as defined in Section 6.9(a).


“ABS Collateral Agent”: as defined in Section 6.9(a).


“ABS Trustee”: as defined in Section 6.9(a).


“Accounts”: all accounts (as defined in the Code) of each Grantor, including all
Accounts (as defined in the Credit Agreements) and Accounts Receivable of such
Grantor, but in any event excluding all Accounts that have been sold or
otherwise transferred (and not transferred back to a Grantor) in connection with
a Special Purpose Financing.


“Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.


“Additional Agent”: as defined in the Base Intercreditor Agreement.


“Additional Collateral Documents”: as defined in the Base Intercreditor
Agreement.


“Additional Credit Facilities”: as defined in the Base Intercreditor Agreement.


“Additional Obligations”: as defined in the Base Intercreditor Agreement.


“Additional Secured Parties”: as defined in the Base Intercreditor Agreement.


“Adjusted Net Worth”: as to any Guarantor at any time, the greater of (x) $0 and
(y) the amount by which the fair saleable value of such Guarantor’s assets on
the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Finance Document, or
pursuant to its guarantee with respect to any Indebtedness then outstanding
pursuant to the Senior Notes or any Additional Credit Facility) on such date.


3

--------------------------------------------------------------------------------





“Administrative Agent”: the Credit Facility Administrative Agent and/or the L/C
Facility
Administrative Agent, as the context may require.


“Agreement”: this Amended and Restated Guarantee and Collateral Agreement, as
the same may be amended, restated, supplemented, waived or otherwise modified
from time to time.


“Applicable Law”: as defined in Section 9.8.


“Bank Products Affiliate”: any Person who (a) has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured by one or more Loan Documents, (b) was a Lender or an Affiliate of a
Lender at the time of entry into such Bank Products Agreement, or on or prior to
September 30, 2016, or at the time of the designation referred to in the
following clause (c) and (c) has been designated by the Parent Borrower in
accordance with Section 8.4 hereof (provided that no Person shall, with respect
to any Bank Products Agreement, be at any time a Bank Products Affiliate with
respect to more than one Credit Facility).


“Bank Products Provider”: any Person (other than a Bank Products Affiliate) that
has entered into a Bank Products Agreement with a Grantor with the obligations
of such Grantor thereunder being secured by one or more Loan Documents as
designated by the Parent Borrower in accordance with Section 8.4 hereof
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Provider with respect to more than one Credit
Facility).


“Bankruptcy Case”: (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts (excluding, in each case, the solvent liquidation or reorganization of any
non-U.S. Subsidiary of the Parent Borrower that is not a Loan Party or a Credit
Party), or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or Holdings or any of its Subsidiaries making a general
assignment for the benefit of its creditors; or (ii) there being commenced
against Holdings or any of its Subsidiaries any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days.


“Base Intercreditor Agreement”: as defined in the recitals hereto.


“Borrower Obligations”: the Credit Facility Borrower Obligations and the L/C
Facility
Obligations.


“Borrowers”: as defined in the recitals hereto.


“CFTC”:    the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.




4

--------------------------------------------------------------------------------





“Code”: the Uniform Commercial Code, as from time to time in effect in the State
of
New York.


“Collateral”: as defined in Section 3.1; provided that, for purposes of Section
6.5, Section 8 and Section 9.16(b), “Collateral” shall have the meaning assigned
to such term in the Credit Agreements.


“Collateral Account Bank”: a bank which at all times is a Common Collateral
Agent or a Lender or an Affiliate thereof as selected by the relevant Grantor
and consented to in writing by the Common Collateral Agent (such consent not to
be unreasonably withheld or delayed).


“Collateral Agency Agreement”: the Collateral Agency and Intercreditor
Agreement, dated as of November 2, 2017, by and among Barclays Bank PLC, in its
capacity as the Credit Facility Administrative Agent and Credit Facility
Collateral Agent, Barclays Bank PLC, in its capacity as the L/C Facility
Administrative Agent and L/C Facility Collateral Agent, and Barclays Bank PLC,
in its capacity as Common Collateral Agent, and acknowledged and agreed to by
the Parent Borrower, Rental Car Intermediate Holdings, LLC, each Subsidiary
Borrower (as defined therein) party hereto from time to time, each Subsidiary
Guarantor (as defined therein) party hereto from time to time, as the same may
be amended, amended and restated, waived, supplemented or otherwise modified
from time to time.


“Common Collateral Agent”: as defined in the preamble hereto.


“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Common Collateral Agent for the benefit of the Secured Parties.


“Collateral Representative”: (i) if the Collateral Agency Agreement is then in
effect, the Secured Debt Representative (as defined therein), (ii) if the
Collateral Agency Agreement is not then in effect, and if the Base Intercreditor
Agreement is then in effect, the Senior Priority Representative (as defined
therein), and (iii) if neither the Collateral Agency Agreement nor the Base
Intercreditor Agreement are then in effect, and if any Other Intercreditor
Agreement is then in effect, the Person acting as representative for the Secured
Parties thereunder for the applicable purpose contemplated by this Agreement.


“Commodity Exchange Act”: the Commodity Exchange Act, as in effect from time to
time, or any successor statute.


“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof to which such Grantor is a party
or under which such Grantor or any property of such Grantor is subject, as the
same may from time to time be amended, supplemented, waived or otherwise
modified, including (i) all rights of such Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of such
Grantor to damages arising thereunder and (iii) all rights of such Grantor to
perform and to exercise all remedies thereunder.




5

--------------------------------------------------------------------------------





“Copyright Licenses”: with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States copyright of such Grantor, other than agreements
with any Person that is an Affiliate or a Subsidiary of the Parent Borrower or
such Grantor, including any material license agreements listed on Schedule 5
hereto, subject, in each case, to the terms of such license agreements, and the
right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.


“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including any
copyright registrations and copyright applications listed on Schedule 5 hereto,
and (i) all renewals thereof, (ii) all income, royalties, damages and payments
now and hereafter due and/or payable with respect thereto, including payments
under all licenses entered into in connection therewith, and damages and
payments for past or future infringements thereof and (iii) the right to sue or
otherwise recover for past, present and future infringements and
misappropriations thereof.


“Credit Agreement”: the 2016 Credit Agreement and/or the Letter of Credit
Agreement, as the context may require.


“Credit Documents”: as defined in the Letter of Credit Agreement.


“Credit Facility”: as defined in the Base Intercreditor Agreement.


“Credit Facility Administrative Agent”: Barclays Bank PLC, in its capacity as
administrative agent, together with its successors and assigns in such capacity,
for the Lenders (as defined in the 2016 Credit Agreement), pursuant to the 2016
Credit Agreement.


“Credit Facility Borrower Obligations”: the collective reference to all
obligations and liabilities of such Borrower in respect of the unpaid principal
of and interest on (including interest and fees accruing after the maturity of
the Loans and Reimbursement Amount and interest and fees accruing after (or that
would accrue but for) the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, the Reimbursement Amount, and all
other obligations and liabilities of such Borrower to the Credit Facility
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the 2016 Credit Agreement, the Loans, the Letters of
Credit, this Agreement, the other Loan Documents, Hedging Agreements or Bank
Products Agreement entered into with any Bank Products Affiliate, Hedging
Affiliate, Bank Products Provider or Hedging Provider, any Guarantee of Holdings
or any of its Subsidiaries as to which any Credit Facility Secured Party is a
beneficiary (including any Management Guarantee entered into with any Management
Credit Provider) or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, amounts payable in connection with any such Bank Products Agreement
or a termination of any transaction entered into pursuant to any such Hedging
Agreement, fees, indemnities, costs, expenses or otherwise (including all
reasonable fees, expenses and disbursements of counsel to the Credit Facility
Administrative Agent or to any other Credit


6

--------------------------------------------------------------------------------




Facility Secured Party that are required to be paid by such Borrower pursuant to
the terms of the 2016 Credit Agreement or any other Loan Document). With respect
to any Guarantor, if and to the extent, under the Commodity Exchange Act or any
rule, regulation or order of the CFTC (or the application or official
interpretation of any thereof), all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest for, the
obligation (the “Excluded Borrower Obligation”) to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act (or the analogous term or
section in any amended or successor statute) is or becomes illegal, the Credit
Facility Borrower Obligations guaranteed by such Guarantor shall not include any
such Excluded Borrower Obligation. Terms used in this definition have the
meanings set forth in the 2016 Credit Agreement.



“Credit Facility Collateral Agent” as defined in the recitals hereto.


“Credit Facility Secured Parties”: the collective reference to (i) the Credit
Facility Administrative Agent, the Credit Facility Collateral Agent and each
Other Representative (as defined in the 2016 Credit Agreement), (ii) the Lenders
(as defined in the 2016 Credit Agreement), and each of their respective
successors and assigns and their permitted transferees and replacements thereof
and (iii) the Non-Lender Secured Parties.


“Discharge of Additional Obligations”: as defined in the Base Intercreditor
Agreement.


“Discharge of Original Senior Lien Obligations”: as defined in the Base
Intercreditor
Agreement.


“Excluded Assets”: as defined in Section 3.3.


“Excluded Obligation”: as defined in the definition of Guarantor Obligations.


“Federal District Court”: as defined in Section 9.12(a).


“Finance Documents” the Loan Documents and the Credit Documents.


“first priority”: with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject (subject to Permitted Liens).


“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States of America or any state thereof.


“General Fund Account”: the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.



“Granting Parties”: as defined in the recitals hereto.


7

--------------------------------------------------------------------------------






“Grantor”: Holdings, the Parent Borrower and each Domestic Subsidiary of the
Parent Borrower that from time to time is a party hereto (it being understood
that no Excluded Subsidiary shall be required to be or become a party hereto).


“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Obligations guaranteed by such Guarantor pursuant to Section 2 and
(ii) all obligations and liabilities of such Guarantor that may arise under or
in connection with this Agreement or any other Finance Document to which such
Guarantor is a party, any Hedging Agreement or Bank Products Agreement entered
into with any Bank Products Affiliate, Hedging Affiliate, Bank Products Provider
or Hedging Provider, any Guarantee of Holdings or any of its Subsidiaries as to
which any Secured Party is a beneficiary (including any Management Guarantee
entered into with any Management Credit Provider) or any other document made,
delivered or given in connection therewith, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including all reasonable fees, expenses and disbursements
of counsel to the Common Collateral Agent, Credit Facility Administrative Agent
or L/C Facility Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other
Finance Document and interest and fees accruing after (or that would accrue but
for) the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Guarantor,
whether or not a claim for post-filing or post-petition interest or fees is
allowed in such proceeding). With respect to any Guarantor, if and to the
extent, under the Commodity Exchange Act or any rule, regulation or order of the
CFTC (or the application or official interpretation of any thereof), all or a
portion of the guarantee of such Guarantor of, or the grant by such Guarantor of
a security interest for, the obligation (together with the Excluded Borrower
Obligation, the “Excluded Obligation”) to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act (or the analogous term or section in any
amended or successor statute) is or becomes illegal, the Guarantor Obligations
of such Guarantor shall not include any such Excluded Obligation.


“Guarantors”: the collective reference to each Granting Party.


“Hedging Affiliate”: any Person who (a) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor thereunder being secured
by one or more Loan Documents, (b) was a Lender or an Affiliate of a Lender at
the time of entry into such Hedging Agreement or on or prior to September 30,
2016, or at the time of the designation referred to in the following clause (c),
and (c) has been designated by the Parent Borrower in accordance with Section
8.4 hereof (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Affiliate with respect to more than one
Credit Facility).


“Hedging Agreement”: any interest rate, foreign currency, commodity, credit or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed inconnection with any
such


8

--------------------------------------------------------------------------------




agreement or arrangement, including, without limitation, any Interest Rate
Agreement, Commodities Agreement or Currency Agreement.



“Hedging Provider”: any Person (other than any Hedging Affiliate) that has
entered into a Hedging Agreement with a Grantor with the obligations of such
Grantor thereunder being secured by one or more Loan Documents, as designated by
the Parent Borrower in accordance with Section 8.4 hereof (provided that no
Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Provider with respect to more than one Credit Facility).


“HERC”:    Herc Rentals Inc., a Delaware corporation formerly known as Hertz
Equipment Rental Corporation, and any successor in interest thereto.


“HERC Holdings”:    Herc Holdings Inc., a Delaware corporation formerly known as
Hertz Global Holdings, Inc., and any successor in interest thereto.


“Hertz Investors”: Hertz Investors, Inc., a Delaware corporation, and any
successor in interest thereto.
“Holdings”: as defined in the preamble hereto. “indemnified liabilities”: as
defined in Section 9.4(b).


“Instruments”: has the meaning specified in Article 9 of the Code, but excluding
the
Pledged Securities.


“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.


“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $5.0 million evidencing loans made by such Grantor
to Holdings, the Parent Borrower or any Restricted Subsidiary.


“Intercreditor Agreements”: (a) the Base Intercreditor Agreement (upon and
during the effectiveness thereof), (b) the Collateral Agency Agreement and (c)
any Other Intercreditor Agreement that may be entered into in the future by the
Common Collateral Agent and one or more Additional Agents and acknowledged by
the Granting Parties (each as amended, amended and restated, waived,
supplemented or otherwise modified from time to time (subject to Section
9.1 hereof)) (upon and during the effectiveness thereof).


“Inventory”: with respect to any Grantor, all inventory (as defined in the Code)
of such
Grantor, including all Inventory (as defined in the Credit Agreements) of such
Grantor.


“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Uniform Commercial Code
in effect in the State of New York on the date hereof (other than any Capital
Stock (including for these purposes any investment


9

--------------------------------------------------------------------------------




deemed to be Capital Stock for United States tax purposes) of any Foreign
Subsidiary in excess of 65% of any series of such stock and other than any
Capital Stock excluded from the

definition of “Pledged Stock”) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Securities.


“Issuers”: the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including any successors contemplated by Section 8.3 of each Credit Agreement).


“judgment currency”: as defined in Section 9.17(b).


“L/C Facility Administrative Agent”: Barclays Bank PLC, in its capacity as
administrative agent, together with its successors and assigns in such capacity,
for the Lenders (as defined in the Letter of Credit Agreement), pursuant to the
Letter of Credit Agreement.


“L/C Facility Collateral Agent”: as defined in the recitals hereto.


“L/C Facility Obligations” the collective reference to all obligations and
liabilities of Parent Borrower in respect of the unpaid principal of and
interest on (including interest and fees accruing after the maturity of the
Letters of Credit and Reimbursement Amounts and interest and fees accruing after
(or that would accrue but for) the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
Parent Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Letters of Credit, the Reimbursement
Amounts, and all other obligations and liabilities of Parent Borrower to the L/C
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Letter of Credit Agreement, the Letters of
Credit, this Agreement, the other Credit Documents or any other document made,
delivered or given in connection therewith, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including all reasonable fees, expenses and disbursements
of counsel to the L/C Facility Administrative Agent or to any other L/C Secured
Party that are required to be paid by Parent Borrower pursuant to the terms of
the Letter of Credit Agreement or any other Credit Document).


“L/C Secured Parties”: the collective reference to (i) the L/C Facility
Administrative Agent, the L/C Facility Collateral Agent and each Other
Representative (as defined in the Letter of Credit Agreement) and (ii) the
Lenders (as defined in the Letter of Credit Agreement), and each of their
respective successors and assigns and their permitted transferees and
replacements thereof.


“Lender”: as defined in the Credit Agreement or the Letter of Credit Agreement,
as applicable.


“Lender Secured Parties”: the collective reference to the Credit Facility
Secured Parties
(other than the Non-Lender Secured Parties) and the L/C Secured Parties. “Letter
of Credit Agreement”: as defined in the recitals hereto. “Loan Documents”: as
defined in the 2016 Credit Agreement.


10

--------------------------------------------------------------------------------





“Management Credit Provider”: any Person that is a beneficiary of a Management
Guarantee, with the obligations of the applicable Grantor thereunder being
secured by one or more Loan Documents as designated by the Parent Borrower in
accordance with Section 8.4 hereof (provided that no Person shall, with respect
to any Management Guarantee, be at any time a Management Credit Provider with
respect to more than one Credit Facility).


“New York Courts”: as defined in Section 9.12(a).


“New York Supreme Court”: as defined in Section 9.12(a).


“Non-Lender Secured Parties”: the collective reference to all Bank Products
Affiliates, Hedging Affiliates, Bank Products Providers, Hedging Providers and
Management Credit Providers and all their respective successors and assigns, and
their permitted transferees and indorsees.
“Obligations”: (i) the Borrower Obligations and (ii) the Guarantor Obligations.
“original currency”: as defined in Section 9.17(b).


“Parent Borrower”: as defined in the preamble hereto.


“Patent Licenses”: with respect to any Grantor, all written license agreements
of such Grantor providing for the grant by or to such Grantor of any right under
any United States patent, patent application or patentable invention, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including the material license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.


“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including all patents and
patent applications identified in Schedule 5 hereto, and including (i) all
inventions and improvements described and claimed therein, (ii) the right to sue
or otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including
payments under all licenses entered into in connection therewith, and damages
and payments for past, present or future infringements thereof) and (iv) all
other rights corresponding thereto in the United States and all reissues,
divisions, continuations, continuations-in-part, substitutes, renewals, and
extensions thereof, all improvements thereon, and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto.


“Pledged Collateral”: as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.


“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.


“Pledged Securities”:    the collective reference to the Pledged Notes and the
Pledged Stock.


11

--------------------------------------------------------------------------------









“Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock listed
on Schedule 2 as held by such Pledgor, together with any other shares of Capital
Stock required to be pledged by such Pledgor pursuant to Section 7.9 of each
Credit Agreement, as well as any other shares, stock certificates, options or
rights of any nature whatsoever in respect of the Capital Stock of any Person
that may be issued or granted to, or held by, such Pledgor while this Agreement
is in effect; provided that in no event shall there be pledged, nor shall any
Pledgor be required to pledge, directly or indirectly, (i) more than 65% of any
series of the outstanding Capital Stock (including for these purposes any
investment deemed to be Capital Stock for U.S. tax purposes) of any Foreign
Subsidiary, (ii) any Capital Stock of any Subsidiary of a Foreign Subsidiary,
(iii) de minimis shares of a Foreign Subsidiary held by any Pledgor as a nominee
or in a similar capacity, (iv) any Capital Stock of any Unrestricted Subsidiary,
(v) any Capital Stock of any Subsidiary of a Special Purpose Subsidiary, (vi)
any Capital Stock of any Captive Insurance Subsidiary (or any Subsidiary
thereof), (vii) any Capital Stock of HIRE Bermuda Limited, (viii) any Capital
Stock of Hertz International RE Limited (ix) any Capital Stock of any Subsidiary
referred to in clauses (g), (h), (i), (k) or (l) of the definition of “Excluded
Subsidiary” and (x) without duplication, any Excluded Assets.


“Pledgor”: Holdings (with respect to the Pledged Stock of the Parent Borrower
and all other Pledged Collateral of Holdings), the Parent Borrower (with respect
to the Pledged Stock of the entities listed on Schedule 2 hereto and all other
Pledged Collateral of the Parent Borrower) and each other Granting Party (with
respect to Pledged Securities held by such Granting Party and all other Pledged
Collateral of such Granting Party).


“Predecessor Holdings”: as defined in Section 9.16(e).


“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof, and, in any event, Proceeds of Pledged Securities shall include all
dividends or other income from the Pledged Securities, collections thereon or
distributions or payments with respect thereto.


“Restrictive Agreements”: as defined in Section 3.3(c).


“Rollover Hedge Provider”: as defined in Section 8.5.


“Secured Parties”: the collective reference to the Lender Secured Parties and
the Non- Lender Secured Parties.


“Security Collateral”:    with respect to any Granting Party, means,
collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.


“Senior Priority Obligations”: as defined in the Base Intercreditor Agreement.


“Successor Holding Company”: as defined in Section 9.16(e).



“Trade Secret Licenses”: with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States trade


12

--------------------------------------------------------------------------------




secrets, including know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, other than agreements with
any Person who is an Affiliate or a Subsidiary of the Parent Borrower or such
Grantor, subject, in each case, to the terms of such license agreements, and the
right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.


“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trade secrets, including know-how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, including (i) all income, royalties, damages and payments
now and hereafter due and/or payable with respect thereto, including payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.


“Trademark Licenses”: with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States trademarks, service marks, trade names, trade
dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including the material license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.


“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations, and any renewals thereof, including each registration and
application identified in Schedule 5 hereto, and including (i) the right to sue
or otherwise recover for any and all past, present and future infringements or
dilutions thereof, (ii) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including payments under
all licenses entered into in connection therewith, and damages and payments for
past or future infringements or dilutions thereof) and (iii) all other rights
corresponding thereto in the United States and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto in the
United States, together in each case with the goodwill of the business connected
with the use of, and symbolized by, each such trademark, service mark, trade
name, trade dress or other indicia of trade origin or business identifiers.


1.2 Other Definitional Provisions. (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Annex references are to this Agreement,
unless otherwise specified. The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation”.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


13

--------------------------------------------------------------------------------






(c) Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral, or any part thereof, when used in relation to
a Granting Party shall refer to such Granting Party’s Collateral, Pledged
Collateral or Security Collateral or the relevant part thereof.


(d) All references in this Agreement to any of the property described in the
definition of the term “Collateral” or “Pledged Collateral”, or to any Proceeds
thereof, shall be deemed to be references thereto only to the extent the same
constitute Collateral or Pledged Collateral, respectively.


SECTION 2 GUARANTEE


2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Common Collateral Agent, for
the benefit of the applicable Secured Parties, the prompt and complete payment
and performance by (x) each Borrower under the 2016 Credit Agreement and (y) the
Parent Borrower under the Letter of Credit Agreement, in each case, when due and
payable (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations owed to the applicable Secured Parties.


(b) Anything herein or in any other Finance Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Finance Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under applicable law, including applicable federal
and state laws relating to the insolvency of debtors; provided that, to the
maximum extent permitted under applicable law, it is the intent of the parties
hereto that the rights of contribution of each Guarantor provided in following
Section 2.2 be included as an asset of the respective Guarantor in determining
the maximum liability of such Guarantor hereunder.


(c) Each Guarantor agrees that the Borrower Obligations guaranteed by it
hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Common Collateral
Agent or any other Secured Party hereunder.


(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the earliest to occur of (i) the first date on which all the Loans,
any Reimbursement Amounts, all other Borrower Obligations then due and owing and
the obligations of each Guarantor under the guarantee contained in this Section
2 then due and owing shall have been satisfied by payment in full in cash, no
Letter of Credit shall be outstanding (except for any Letter of Credit that has
been cash collateralized, or otherwise provided for in a manner reasonably
satisfactory to the applicable Issuing Lender) and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the 2016
Credit Agreement or the Letter of Credit Agreement, the Parent Borrower and the
Subsidiary Borrowers may be free from any Borrower Obligations, (ii) as to any
Guarantor, the sale or other disposition of all of the Capital Stock of such
Guarantor (to a Person other than Holdings, the Parent Borrower or

a Restricted Subsidiary), or, if such Guarantor is a Subsidiary Guarantor, any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary, in each case


14

--------------------------------------------------------------------------------




that is permitted under the Credit Agreements, or (iii) as to any Guarantor,
such Guarantor becoming an Excluded Subsidiary.


(e) No payment made by the Parent Borrower, any Subsidiary Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Credit Facility Administrative Agent, the L/C Facility Administrative Agent
or any other Secured Party from Parent Borrower, any Subsidiary Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of any of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Borrower Obligations,
or any payment received or collected from such Guarantor in respect of any of
the Borrower Obligations), remain liable for the Borrower Obligations of each
Borrower guaranteed by it hereunder up to the maximum liability of such
Guarantor hereunder until the earliest to occur of (i) the first date on which
all the Loans, any Reimbursement Amounts, all other Borrower Obligations then
due and owing are paid in full in cash, no Letter of Credit shall be outstanding
(except for any Letter of Credit that has been cash collateralized, or otherwise
provided for in a manner reasonably satisfactory to the applicable Issuing
Lender) and the Commitments are terminated, (ii) as to any Guarantor, the sale
or other disposition of all of the Capital Stock of such Guarantor (to a Person
other than Holdings, Parent Borrower or a Restricted Subsidiary), or, if such
Guarantor is a Subsidiary Guarantor, any other transaction or occurrence as a
result of which such Guarantor ceases to be a Restricted Subsidiary, in each
case that is permitted under the applicable Credit Agreement or (iii) as to any
Guarantor, such Guarantor becoming an Excluded Subsidiary.


2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share (based, to the
maximum extent permitted by law, on the respective Adjusted Net Worths of the
Guarantors on the date the respective payment is made) of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder that has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Credit Facility Administrative Agent, the L/C Facility
Administrative Agent and the other Secured Parties, and each Guarantor shall
remain liable to the Credit Facility Administrative Agent, the L/C Facility
Administrative Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.


2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Credit Facility
Administrative Agent, the L/C Facility Administrative Agent or any other Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
the Credit Facility Administrative Agent, the L/C Facility Administrative Agent
or any other Secured Party against Parent Borrower, any Subsidiary Borrower or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Credit Facility Administrative Agent, the L/C Facility
Administrative Agent or any other Secured Party for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from Parent Borrower, any Subsidiary Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing


15

--------------------------------------------------------------------------------




to the Credit Facility Administrative Agent, the L/C Facility Administrative
Agent and the other Secured Parties by Parent Borrower or any Subsidiary
Borrower on account of the Borrower Obligations are paid in full in cash, no
Letter of Credit shall be outstanding (or shall not have been cash
collateralized, or otherwise provided for in a manner reasonably satisfactory to
the applicable Issuing Lender) and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been paid in full in cash or
any Letter of Credit shall be outstanding (and shall not have been cash
collateralized, or otherwise provided for in a manner reasonably satisfactory to
the applicable Issuing Lender) or any of the Commitments shall remain in effect,
such amount shall be held by such Guarantor in trust for the Credit Facility
Administrative Agent, the L/C Facility Administrative Agent and the other
Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Credit Facility
Administrative Agent or the L/C Facility Administrative Agent, as applicable, in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Credit Facility Administrative Agent or the L/C Facility Administrative
Agent, as applicable, if required), to be held as collateral security for all of
any Borrower Obligations (whether matured or unmatured) guaranteed by such
Guarantor and/or then or at any time thereafter may be applied against any
Borrower Obligations, whether matured or unmatured, in such order as the Credit
Facility Administrative Agent or the L/C Facility Administrative Agent, as
applicable, may determine.



2.4 Amendments, etc. with Respect to the Obligations. To the maximum extent
permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Credit Facility Collateral Agent,
the Credit Facility Administrative Agent, the L/C Facility Collateral Agent, the
L/C Facility Administrative Agent or any other Secured Party may be rescinded by
the Credit Facility Collateral Agent, the Credit Facility Administrative Agent,
the L/C Facility Collateral Agent, the L/C Facility Administrative Agent or such
other Secured Party and any of the Borrower Obligations continued, and the
Borrower Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, waived, modified, accelerated, compromised, subordinated,
waived, surrendered or released by the Credit Facility Collateral Agent, the
Credit Facility Administrative Agent, the L/C Facility Collateral Agent, the L/C
Facility Administrative Agent or any other Secured Party, and any Credit
Agreement and the other Finance Documents and any other documents executed and
delivered in connection therewith may be amended, waived, modified, supplemented
or terminated, in whole or in part, as the Credit Facility Collateral Agent, the
Credit Facility Administrative Agent, the L/C Facility Collateral Agent or the
L/C Facility Administrative Agent (or the Required Lenders or the applicable
Lenders(s), as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Credit
Facility Collateral Agent, the Credit Facility Administrative Agent, the L/C
Facility Collateral Agent, the L/C Facility Administrative Agent or any other
Secured Party for the payment of any of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. None of the Credit Facility
Collateral Agent, the Credit Facility Administrative Agent, the L/C Facility
Collateral Agent, the L/C Facility Administrative Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at


16

--------------------------------------------------------------------------------




any time held by it as security for any of the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto, except to
the extent required by applicable law.



2.5 Guarantee Absolute and Unconditional. Each Guarantor waives, to the maximum
extent permitted by applicable law, any and all notice of the creation, renewal,
extension or accrual of any of the Borrower Obligations and notice of or proof
of reliance by the Credit Facility Collateral Agent, the Credit Facility
Administrative Agent, the L/C Facility Collateral Agent, the L/C Facility
Administrative Agent or any other Secured Party upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; each
of the Borrower Obligations, and any obligation contained therein, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between Parent Borrower, any Subsidiary Borrower and
any of the Guarantors, on the one hand, and the Credit Facility Collateral
Agent, the Credit Facility Administrative Agent, the L/C Facility Collateral
Agent, the L/C Facility Administrative Agent and the other Secured Parties, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives, to the maximum extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Parent Borrower, any Subsidiary Borrower or any of the other Guarantors
with respect to any of the Borrower Obligations. Each Guarantor understands and
agrees, to the extent permitted by law, that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and not of collection. Each Guarantor hereby waives, to the
maximum extent permitted by applicable law, any and all defenses (other than any
claim alleging breach of a contractual provision of any of the Finance
Documents) that it may have arising out of or in connection with any and all of
the following: (a) the validity or enforceability of any Credit Agreement or any
other Finance Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Credit Facility Collateral Agent, the
Credit Facility Administrative Agent, the L/C Facility Collateral Agent, the L/C
Facility Administrative Agent or any other Secured Party, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance) that
may at any time be available to or be asserted by Parent Borrower, any
Subsidiary Borrower against the Credit Facility Collateral Agent, the Credit
Facility Administrative Agent, the L/C Facility Collateral Agent, the L/C
Facility Administrative Agent or any other Secured Party, (c) any change in the
time, place, manner or place of payment, amendment, or waiver or increase in any
of the Obligations, (d) any exchange, non-perfection, taking or release of
Security Collateral, (e) any change in the structure or existence of Parent
Borrower or any Subsidiary Borrower, (f) any application of Security Collateral
to any of the Obligations, (g) any law, regulation or order of any jurisdiction,
or any other event, affecting any term of any Obligation or the rights of the
Credit Facility Collateral Agent, the Credit Facility Administrative Agent, the
L/C Facility Collateral Agent, the L/C Facility Administrative Agent or any
other Secured Party with respect thereto, including: (i) the application of any
such law, regulation, decree or order, including any prior approval, which would
prevent the exchange of any currency (other than Dollars) for Dollars or the
remittance of funds outside of such jurisdiction or the unavailability of
Dollars in any legal exchange market in such jurisdiction in accordance with
normal commercial practice, (ii) a declaration of banking moratorium or any
suspension of payments by banks in such jurisdiction or the imposition by such
jurisdiction or any Governmental Authority thereof of any moratorium on, the
required rescheduling or restructuring of, or required approval of payments on,
any


17

--------------------------------------------------------------------------------




indebtedness in such jurisdiction, (iii) any expropriation, confiscation,
nationalization or requisition by such country or any Governmental Authority
that directly or indirectly deprives Parent Borrower or any Subsidiary Borrower
of any assets or their use, or of the ability to operate its business or a
material part thereof, or (iv) any war (whether or not declared), insurrection,
revolution, hostile act, civil strife or similar events occurring in such
jurisdiction which has the same effect as the events described in clause (i),
(ii) or (iii) above (in each of the cases contemplated in clauses (i) through
(iv) above, to the extent occurring or existing on or at any time after the date
of this Agreement), or (h) any other circumstance whatsoever (other than payment
in full in cash of the Borrower Obligations guaranteed by it hereunder) (with or
without notice to or knowledge of Parent Borrower, any Subsidiary Borrower or
such Guarantor) that constitutes, or might be construed to constitute, an
equitable or legal discharge of Parent Borrower or any Subsidiary Borrower for
any Borrower Obligations, or of such Guarantor under the guarantee contained in
this Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Credit Facility Collateral Agent, the Credit Facility
Administrative Agent, the L/C Facility Collateral Agent, the L/C Facility
Administrative Agent and any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against Parent Borrower, any Subsidiary Borrower, any
other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations guaranteed by such Guarantor hereunder or
any right of offset with respect thereto, and any failure by the Credit Facility
Collateral Agent, the Credit Facility Administrative Agent, the L/C Facility
Collateral Agent, the L/C Facility Administrative Agent or any other Secured
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from Parent Borrower, any Subsidiary Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of Parent
Borrower, any Subsidiary Borrower, any other Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Credit Facility Collateral Agent, the Credit Facility
Administrative Agent, the L/C Facility Collateral Agent, the L/C Facility
Administrative Agent or any other Secured Party against any Guarantor. For the
purposes hereof, “demand” shall include the commencement and continuance of any
legal proceedings.



2.6    Reinstatement. The guarantee of any Guarantor contained in this Section
2 shall continue to be effective, or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any of the Borrower Obligations
guaranteed by such Guarantor hereunder is rescinded or must otherwise be
restored or returned by the Credit Facility Collateral Agent, the Credit
Facility Administrative Agent, the L/C Facility Collateral Agent, the L/C
Facility Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Parent Borrower, any
Subsidiary Borrower or any Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
Parent Borrower, any Subsidiary Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.



2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Credit Facility Administrative Agent or the L/C Facility
Administrative Agent, as applicable, without set-off or counterclaim, in Dollars
(or in the case of any amount required to be


18

--------------------------------------------------------------------------------




paid in any other currency pursuant to the requirements of the 2016 Credit
Agreement, Letter of Credit Agreement or other agreement relating to the
respective Obligations, such other currency), at the Credit Facility
Administrative Agent’s office or the L/C Facility Administrative Agent’s office
specified in Section 11.2 of the applicable Credit Agreement or such other
address as may be designated in writing by the Credit Facility Administrative
Agent or the L/C Facility Administrative Agent to such Guarantor from time to
time in accordance with Section 11.2 of the applicable Credit Agreement.


SECTION 3 GRANT OF SECURITY INTEREST


3.1 Grant. Each Grantor hereby grants to the Common Collateral Agent, subject to
existing licenses to use the Copyrights, Patents, Trademarks and Trade Secrets
granted by such Grantor in the ordinary course of business, for the benefit of
the Secured Parties, a security interest in all of the Collateral of such
Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Grantor, except as provided in Section
3.3. The term “Collateral”, as to any Grantor, means the following property
(wherever located) now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest, except as provided in Section 3.3:


(a)    all Cash Equivalents (other than Restricted Fleet Cash);
(b)    all Deposit Accounts (other than in respect of Restricted Fleet Cash);
(c)    all Intellectual Property;
(d)    all Vehicle Rental Concession Rights; (e)    all Investment Property;
(f)    all interests in leased real property (including Fixtures related
thereto); (g)    all Fixtures;
(h)    all Accounts in respect of Customer Receivables and all Accounts in
respect of Receivables arising from or otherwise relating to fleet management
services);
(i)    all books and records pertaining to any of the foregoing; (j)    all
Contracts pertaining to any of the foregoing;
(k)    all Documents pertaining to any of the foregoing;


(l)    all General Intangibles pertaining to any of the foregoing;



(m)    the Collateral Proceeds Account; and




19

--------------------------------------------------------------------------------




(n) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;


provided that, in the case of each Grantor, Collateral shall not include (i) any
Pledged Collateral, or (ii) any property or assets specifically excluded from
Pledged Collateral (including any Capital Stock (including for these purposes
any investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary in excess of 65% of any series of such stock).


3.2 Pledged Collateral. Each Granting Party that is a Pledgor hereby grants to
the Common Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of the Pledged Collateral of such Pledgor now owned or at any
time hereafter acquired by such Pledgor, and any Proceeds thereof, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations of such
Pledgor, except as provided in Section 3.3.


3.3 Excluded Assets. No security interest is or will be granted pursuant to this
Agreement or any other Security Document in any right, title or interest of any
Granting Party under or in, and “Collateral” and “Pledged Collateral” shall not
include the following (collectively, the “Excluded Assets”):


(a) any interest in leased real property (including Fixtures related thereto) in
which a security interest is not perfected by filing a financing statement in
the applicable Grantor’s jurisdiction of organization (and there shall be no
requirement to deliver landlord lien waivers, estoppels or collateral access
letters or any other third party consents);


(b)    any fee interest in owned real property (including Fixtures related
thereto)
if the fair market value of such fee interest is less than $6.0 million
individually;


(c) any Contracts, General Intangibles, Copyright Licenses, Patent Licenses,
Trademark Licenses, Trade Secret Licenses or other contracts or agreements with
or issued by Persons other than Holdings, a Subsidiary of Holdings or an
Affiliate of any of the foregoing, (collectively, “Restrictive Agreements”) that
would otherwise be included in the Security Collateral (and such Restrictive
Agreements shall not be deemed to constitute a part of the Security Collateral)
for so long as, and to the extent that, the granting of such a security interest
pursuant hereto would result in a breach, default or termination of such
Restrictive Agreements (in each case, except to the extent that, pursuant to the
Code or other applicable law, the granting of security interests therein can be
made without resulting in a breach, default or termination of such Restrictive
Agreements);


(d) any assets over which the granting of such a security interest in such
assets by the applicable Granting Party would be prohibited by any contract
permitted under each Credit Agreement, any applicable law, regulation, permit,
order or decree or the organizational or joint venture documents of any
non-wholly owned Subsidiary (including permitted liens, leases and licenses), or
requires a consent of any Governmental Authority that has not been obtained (in
each case after giving effect to the applicable anti-assignment provisions of
the Code, other than proceeds and receivables thereof to the extent that their
assignment is expressly deemed effective under the Code notwithstanding such
prohibitions);


20

--------------------------------------------------------------------------------







(e) any assets constituting Security Collateral, to the extent that such
security interests would result in material adverse tax consequences to Holdings
or any one or more of its Subsidiaries as reasonably determined by the Parent
Borrower;


(f) any assets, to the extent that the granting or perfecting of a security
interest in such assets would result in costs or consequences to Holdings or any
of its Subsidiaries as reasonably agreed in writing by the Parent Borrower and
the Common Collateral Agent, that are excessive in view of the benefits that
would be obtained by the Secured Parties;


(g) any (i) Equipment and/or Inventory (and/or related rights and/or assets)
that would otherwise be included in the Security Collateral (and such Equipment
and/or Inventory (and/or related rights and/or assets) shall not be deemed to
constitute a part of the Security Collateral) if such Equipment and/or Inventory
(and/or related rights and/or assets) is subject to a Lien permitted by Section
8.2 of each Credit Agreement and designated by the Parent Borrower to the
applicable Administrative Agent (but only for so long as such Lien remains in
place) and (ii) other property that would otherwise be included in the Security
Collateral (and such other property shall not be deemed to constitute a part of
the Security Collateral) if such other property is subject to a Permitted Lien
described in Section 8.2(h) or Section 8.2(m) (but only with respect to a Lien
described in Section 8.2(h)) of each Credit Agreement and designated by the
Parent Borrower to the applicable Administrative Agent (but, in each case only
for so long as such Liens are in place) and, if such Lien is in respect of
Hedging Obligations, such other property consists solely of (x) cash, Cash
Equivalents or Temporary Cash Investments, together with proceeds, dividends and
distributions in respect thereof, (y) any assets relating to such assets,
proceeds, dividends or distributions or to any Hedging Obligations, and/or (z)
any other assets consisting of, relating to or arising under or in connection
with (1) any Hedging Agreements or (2) any other agreements, instruments or
documents related to any Hedging Obligations or to any of the assets referred to
in any of subclauses (x) through (z) of this clause (ii);


(h) any property (and/or related rights and/or assets) that (A) would otherwise
be included in the Security Collateral (and such property (and/or related rights
and/or assets) shall not be deemed to constitute a part of the Security
Collateral) if such property has been sold or otherwise transferred in
connection with (i) a Special Purpose Financing (or constitutes the proceeds or
products of any property that has been sold or otherwise transferred in
connection with a Special Purpose Financing (except as provided in the proviso
to this subsection)) or (ii) a sale and leaseback transaction permitted under
Section 8.4 of each Credit Agreement, or (B) is subject to any Permitted Lien
and consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (but only for so long as such Liens are in
place), provided that, notwithstanding the foregoing, a security interest of the
Common Collateral Agent shall attach to any money, securities or other
consideration received by any Grantor as consideration for the sale or other
disposition of such property as and to the extent such consideration would
otherwise constitute Security Collateral;



(i) Equipment and/or Inventory (and/or related rights and/or assets) subject to
any Permitted Lien that secures Indebtedness permitted by each Credit Agreement
that is Incurred to finance or refinance such Equipment and/or Inventory and
designated by the Parent


21

--------------------------------------------------------------------------------




Borrower to the applicable Administrative Agent (but only for so long as such
Permitted Lien is in place);


(j) Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) which is specifically excluded
from the definition of Pledged Stock by virtue of the proviso contained in such
definition;


(k) Vehicle Rental Concession Rights in which a security interest is not
perfected by filing a financing statement in the applicable Grantor’s
jurisdiction of organization and/or to the extent that such security interests
would result in adverse business consequences to Holdings or any one or more of
its Subsidiaries as determined in good faith by the Parent Borrower (which
determination shall be conclusive) (and there shall be no requirement to obtain
Public Facility Operator consents or any other third party consents);


(l)    any assets covered by a certificate of title;


(m) any aircraft, airframes, aircraft engines or helicopters, or any Equipment
or other assets constituting a part of any thereof;


(n) without duplication, Fleet Receivables (and related Accounts and/or related
rights) arising from or otherwise relating to fleet management services to the
extent such Fleet Receivables secure or support any Special Purpose Financing;


(o) for the avoidance of doubt, any Deposit Account and any Money, cash, checks,
other negotiable instrument, funds and other evidence of payment therein held by
any “qualified intermediary” in connection with the Rental Car LKE Program;


(p) any Money, cash, checks, other negotiable instrument, funds and other
evidence of payment held in any Deposit Account of the Parent Borrower or any of
its Subsidiaries (i) for the benefit of customers of Hertz Claim Management
Corporation or any of its Subsidiaries in the ordinary course of business and
(ii) in the nature of a security deposit with respect to obligations for the
benefit of the Parent Borrower or any of its Subsidiaries, which must be held
for or returned to the applicable counterparty under applicable law or pursuant
to contractual obligations;


(q) any property that would otherwise be included in the Security Collateral
(and such property shall not be deemed to constitute a part of the Security
Collateral) if such property is subject to other Liens permitted by Section
8.2(k) of each Credit Agreement and securing Indebtedness permitted by Section
8.1(b) of each Credit Agreement (but only for so long as such Liens are in
place);


(r) any Capital Stock and other securities of a Subsidiary of the Parent
Borrower to the extent that the pledge of or grant of any other Lien on such
Capital Stock and other securities for the benefit of any holders of securities
results in the Parent Borrower or any of its Restricted Subsidiaries being
required to file separate financial statements for such Subsidiary with the
Securities and Exchange Commission (or any other governmental authority)
pursuant to either Rule 3-10 or 3-16 of Regulation S-X under the Securities Act,
or any other law, rule or


22

--------------------------------------------------------------------------------




regulation as in effect from time to time, but only to the extent necessary to
not be subject to such requirement;



(s)    Foreign Intellectual Property;


(t) any “intent to use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of said Act has been filed, but only if and for so long as a grant or
enforcement of a security interest in such intent to use application would
invalidate or otherwise jeopardize Grantor’s rights therein or in the resulting
registration; and


(u) any assets specifically requiring perfection through control (including
cash, cash equivalents, deposit accounts or other bank or securities accounts,
but excluding the Collateral Proceeds Account) to the extent the security
interest in such asset is not automatically perfected or perfected by filings
under the Uniform Commercial Code of any applicable jurisdiction or, in the case
of Pledged Stock, by being held by the Common Collateral Agent, any Collateral
Representative or an Additional Agent as agent for the Common Collateral Agent.


3.4 Intercreditor Relations. Notwithstanding anything herein to the contrary, it
is the understanding of the parties that the Liens granted pursuant to Sections
3.1 and 3.2 herein shall, prior to the Discharge of Additional Obligations that
are Senior Priority Obligations, be pari passu and equal in priority to the
Liens granted to any Additional Agent for the benefit of the holders of the
applicable Additional Obligations that are Senior Priority Obligations to secure
such Additional Obligations that are Senior Priority Obligations pursuant to the
applicable Additional Collateral Documents (except as may be separately
otherwise agreed between the Common Collateral Agent, on behalf of itself and
the Secured Parties, and any Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby). The Common Collateral Agent
acknowledges and agrees that the relative priority of the Liens granted to the
Common Collateral Agent, each Administrative Agent and any Additional Agent
shall be determined solely pursuant to any applicable Intercreditor Agreement,
and not by priority as a matter of law or otherwise. Notwithstanding anything
herein to the contrary, the Liens and security interest granted to the Common
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Common Collateral Agent hereunder are subject to the provisions of
each applicable Intercreditor Agreement. In the event of any conflict between
the terms of any Intercreditor Agreement and this Agreement, the terms of such
Intercreditor Agreement shall govern and control as among (a) the Credit
Facility Collateral Agent, the L/C Facility Collateral Agent, the Common
Collateral Agent and any Additional Agent, in the case of the Base Intercreditor
Agreement, (b) the Credit Facility Collateral Agent, the L/C Facility Collateral
Agent and the Common Collateral Agent, in the case of the Collateral Agency
Agreement and (c) the Common Collateral Agent and any other secured creditor (or
agent therefor) party thereto, in the case of any Other Intercreditor Agreement.
In the event of any such conflict, each Grantor may act (or omit to act) in
accordance with such Intercreditor Agreement, and shall not be in breach,
violation or default of its obligations hereunder by reason of doing so.
Notwithstanding any other provision hereof, for so long as any Additional

Obligations that are Senior Priority Obligations remain outstanding, any
obligation hereunder to deliver to the Common Collateral Agent any Security
Collateral shall be satisfied by causing such


23

--------------------------------------------------------------------------------




Security Collateral to be delivered to the applicable Senior Priority
Representative (as defined in the Base Intercreditor Agreement) to be held in
accordance with the Base Intercreditor Agreement.


SECTION 4 REPRESENTATIONS AND WARRANTIES


4.1 Representations and Warranties of Each Guarantor. To induce the Common
Collateral Agent and the Lenders to enter into each Credit Agreement and to
induce the Lenders to make their respective extensions of credit thereunder,
each Guarantor hereby represents and warrants to the Common Collateral Agent and
each other Secured Party that the representations and warranties set forth in
Section 5 of each Credit Agreement as they relate to such Guarantor or to the
applicable Finance Documents to which such Guarantor is a party, each of which
representations and warranties is hereby incorporated herein by reference, are
true and correct in all material respects, and the Common Collateral Agent and
each other Secured Party shall be entitled to rely on each of such
representations and warranties as if fully set forth herein; provided that each
reference in each such representation and warranty to the Parent Borrower’s
knowledge shall, for the purposes of this Section 4.1, be deemed to be a
reference to such Guarantor’s knowledge.


4.2 Representations and Warranties of Each Grantor. To induce the Common
Collateral Agent and the Lenders to enter into each Credit Agreement and to
induce the Lenders to make their respective extensions of credit thereunder,
each Grantor hereby represents and warrants to the Common Collateral Agent and
each other Secured Party that, in each case after giving effect to the Spin-Off
Transactions:


4.2.1 Title; No Other Liens. Except for the security interests granted to the
Common Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
each Credit Agreement (including Section 8.2 thereof), such Grantor owns each
item of such Grantor’s Collateral free and clear of any and all Liens. Except as
set forth on Schedule 3, to the knowledge of such Grantor, no currently
effective financing statement or other similar public notice with respect to any
Lien on all or any part of such Grantor’s Collateral is on file or of record in
any public office in the United States of America, any state, territory or
dependency thereof or the District of Columbia, except such as have been filed
in favor of the Common Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement or the Existing Guarantee and Collateral Agreement or
as relate to Liens permitted by each Credit Agreement (including Section 8.2
thereof) or any other Finance Document or for which termination statements will
be delivered on the Closing Date.


4.2.2 Perfected First Priority Liens. (a) This Agreement is effective to create,
as collateral security for the Obligations of such Grantor, valid and
enforceable Liens on such Grantor’s Collateral in favor of the Common Collateral
Agent for the benefit of the Secured Parties, except as enforceability may be
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.



(b) Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights in favor of the United States government as required by law (if any),
upon the completion of the


24

--------------------------------------------------------------------------------




Filings and, with respect to Instruments, Chattel Paper and Documents, upon the
earlier of such Filing or the delivery to and continuing possession by the
Common Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, of all Instruments, Chattel Paper and Documents a security interest
in which is perfected by possession, and upon the obtaining and maintenance of
“control” (as described in the Code) by the Common Collateral Agent, any
Administrative Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for purposes of
perfection), in accordance with any applicable Intercreditor Agreement of the
Collateral Proceeds Account, all Electronic Chattel Paper and all
Letter-of-Credit Rights a security interest in which is perfected by “control”,
the Liens created pursuant to this Agreement will constitute valid Liens on and
(to the extent provided herein) perfected security interests in such Grantor’s
Collateral in favor of the Common Collateral Agent for the benefit of the
Secured Parties, and will be prior to all other Liens of all other Persons
securing Indebtedness, in each case other than Permitted Liens (and subject to
any applicable Intercreditor Agreement), and enforceable as such as against all
other Persons other than Ordinary Course Transferees, except to the extent that
the recording of an assignment or other transfer of title to the Common
Collateral Agent, each Administrative Agent, the applicable Collateral
Representative or any Additional Agent (in accordance with any applicable
Intercreditor Agreement) or the recording of other applicable documents in the
United States Patent and Trademark Office or United States Copyright Office may
be necessary for perfection or enforceability, and except as enforceability may
be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing. As
used in this Section
4.2.2(b), the following terms shall have the following meanings:


“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3 and (iii) any filings after the
Closing Date in any other jurisdiction as may be necessary under any Requirement
of Law.


“Financing Statements”: the financing statements delivered to the Common
Collateral Agent by such Grantor on the Closing Date for filing in the
jurisdictions listed in Schedule 4.


“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

“Specified Assets”: the following property and assets of such Grantor:
(1)        Patents, Patent Licenses, Trademarks and Trademark Licenses to the
extent that (a) Liens thereon cannot be perfected by the filing of financing
statements under the Uniform Commercial Code as in effect from time to time in
the relevant


25

--------------------------------------------------------------------------------




jurisdiction or by the filing and acceptance of intellectual property security
agreements in the United States Patent and Trademark Office or (b) such Patents,
Patent Licenses, Trademarks and Trademark Licenses are not, individually or in
the aggregate, material to the business of the Parent Borrower and its
Subsidiaries taken as a whole;


(2)        Copyrights and Copyright Licenses with respect thereto and Accounts
or receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by the filing and acceptance of intellectual property security
agreements in the United States Copyright Office or (b) the Uniform Commercial
Code, as in effect from time to time in the relevant jurisdiction, is not
applicable to the creation or perfection of Liens thereon;


(3)        Collateral for which the perfection of Liens thereon requires filings
in or other actions under the laws of jurisdictions outside of the United States
of America, any state, territory or dependency thereof or the District of
Columbia;


(4)        goods included in Collateral received by any Person for “sale or
return” within the meaning of Section 2-326(1)(b) of the Uniform Commercial Code
of the applicable jurisdiction, to the extent of claims of creditors of such
Person;


(5)         Fixtures, Vehicles, and any other assets subject to certificates of
title;


(6)        Money and Cash Equivalents, other than (x) identifiable Cash Proceeds
and (y) Cash Equivalents constituting Investment Property to the extent a
security interest therein is perfected by the filing of a financing statement
under the Uniform Commercial Code as in effect from time to time in the relevant
jurisdiction;


(7)        Proceeds of Accounts or receivables which do not themselves
constitute Collateral or which do not constitute identifiable Cash Proceeds or
which have not yet been transferred to or deposited in the Collateral Proceeds
Account (if any) or a Deposit Account of a Grantor subject to the Common
Collateral Agent’s control;


(8)        Contracts, Accounts or receivables subject to the Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.); and


(9)    uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement).



4.2.3    Jurisdiction of Organization.    On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4.


4.2.4    Farm Products. None of such Grantor’s Collateral constitutes, or is the
Proceeds of, Farm Products.




26

--------------------------------------------------------------------------------




4.2.5 Accounts Receivable. The amounts represented by such Grantor to the Common
Collateral Agent or the other Secured Parties from time to time as owing by each
account debtor or by all account debtors in respect of such Grantor’s Accounts
Receivable constituting Collateral will at such time be the correct amount, in
all material respects, actually owing by such account debtor or debtors
thereunder, except to the extent that appropriate reserves therefor have been
established on the books of such Grantor in accordance with GAAP. Unless
otherwise indicated in writing to the Common Collateral Agent, each Account
Receivable of such Grantor arises out of a bona fide sale and delivery of goods
or rendition of services by such Grantor. Such Grantor has not given any account
debtor any deduction in respect of the amount due under any such Account, except
in the ordinary course of business or as such Grantor may otherwise advise the
Common Collateral Agent in writing.


4.2.6 Patents, Copyrights and Trademarks. Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case registered in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such Grantor in its own name as of the date
hereof, and all material Trademark Licenses, all material Copyright Licenses and
all material Patent Licenses (including material Trademark Licenses for
registered Trademarks, material Copyright Licenses for registered Copyrights and
material Patent Licenses for issued Patents, but excluding licenses to
commercially available “off-the-shelf” software) owned by such Grantor in its
own name as of the date hereof, in each case that is United States Intellectual
Property.


4.3 Representations and Warranties of Each Pledgor. To induce the Credit
Facility Collateral Agent, the Credit Facility Administrative Agent, the L/C
Facility Collateral Agent, the L/C Facility Administrative Agent and the
applicable Lenders to enter into the respective Credit Agreements and to induce
the applicable Lenders to make their respective extensions of credit or issue
letters of credit to the applicable Borrowers thereunder, each Pledgor hereby
represents and warrants to the Common Collateral Agent and each other Secured
Party that:


4.3.1 Except as provided in Section 3.3, the shares of Pledged Stock pledged by
such Pledgor hereunder constitute (i) in the case of shares of a Domestic
Subsidiary, all the issued and outstanding shares of all classes of the Capital
Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the case of
any Pledged Stock constituting Capital Stock of any Foreign Subsidiary, such
percentage (not more than 65%) as is specified on Schedule 2 of all the issued
and outstanding shares of all classes of the Capital Stock of each such Foreign
Subsidiary owned by such Pledgor.



4.3.2    [Reserved].


4.3.3 Such Pledgor is the record and beneficial owner of, and has good title to,
the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Permitted Liens.


4.3.4 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets (as defined in Section 4.2.2(b)), upon the
delivery to the Common Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable,


27

--------------------------------------------------------------------------------




in accordance with any applicable Intercreditor Agreement, of the certificates
evidencing the Pledged Securities held by such Pledgor, together with executed
undated stock powers or other instruments of transfer, the security interest
created in such Pledged Securities constituting certificated securities by this
Agreement, assuming the continuing possession of such Pledged Securities by the
Common Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, will constitute a valid, perfected first priority (subject, in terms
of priority only, to the priority of the Liens of any applicable Collateral
Representative and Additional Agent) security interest in such Pledged
Securities to the extent provided in and governed by the Code, enforceable in
accordance with its terms against all creditors of such Pledgor and any Persons
purporting to purchase such Pledged Securities from such Pledgor, to the extent
provided in and governed by the Code, in each case subject to Permitted Liens
(and any applicable Intercreditor Agreement), and except as enforceability may
be affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.


4.3.5 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon the obtaining and maintenance of “control”
(as described in the Code) by the Common Collateral Agent, the applicable
Collateral Representative or any Additional Agent (or their respective agents
appointed for purposes of perfection), as applicable, in accordance with any
applicable Intercreditor Agreement, of all Pledged Securities that constitute
uncertificated securities, the security interest created by this Agreement in
such Pledged Securities that constitute uncertificated securities will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative
and any Additional Agent) security interest in such Pledged Securities
constituting uncertificated securities to the extent provided in and governed by
the Code, enforceable in accordance with its terms against all creditors of such
Pledgor and any persons purporting to purchase such Pledged Securities from such
Pledgor, to the extent provided in and governed by the Code, in each case
subject to Liens permitted by each Credit Agreement (including Permitted Liens)
(and any applicable Intercreditor Agreement), and except as enforceability may
be affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.



SECTION 5 COVENANTS


5.1 Covenants of Each Guarantor. Each Guarantor covenants and agrees with the
Common Collateral Agent and the other Secured Parties that, from and after the
date of this Agreement until the earliest to occur of (i) the date upon which
the Loans, any Reimbursement Amounts and all other Obligations then due and
owing shall have been paid in full in cash, no Letter of Credit shall be
outstanding (except for any Letter of Credit that has been cash collateralized,
or otherwise provided for in a manner reasonably satisfactory to the applicable
Issuing Lender) and the Commitments shall have terminated, (ii) as to any
Guarantor, the date upon which all the Capital Stock of such Guarantor shall
have been sold or otherwise disposed of (to a Person other than Holdings, Parent
Borrower or a Restricted Subsidiary), or, if such Guarantor is a Subsidiary
Guarantor, any other transaction or occurrence as a result of which such
Guarantor ceases to be a


28

--------------------------------------------------------------------------------




Restricted Subsidiary, in each case that is permitted under each Credit
Agreement or (iii) as to any Guarantor, such Guarantor becoming an Excluded
Subsidiary, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Restricted Subsidiaries.


5.2 Covenants of Each Grantor. Each Grantor covenants and agrees with the Common
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the date upon which the Loans,
any Reimbursement Amounts and all other Obligations then due and owing shall
have been paid in full in cash, no Letter of Credit shall be outstanding (except
for any Letter of Credit that has been cash collateralized, or otherwise
provided for in a manner reasonably satisfactory to the applicable Issuing
Lender) and the Commitments shall have terminated, (ii) as to any Grantor, the
date upon which all the Capital Stock of such Grantor shall have been sold or
otherwise disposed of (to a Person other than Holdings, Parent Borrower or a
Restricted Subsidiary), or any other transaction or occurrence as a result of
which such Grantor ceases to be a Restricted Subsidiary, in each case in
accordance with the terms of the applicable Credit Agreement or (iii) as to any
Grantor, such Grantor becoming an Excluded Subsidiary:


5.2.1    [Reserved].


5.2.2    [Reserved].


5.2.3 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all material taxes, assessments and governmental charges or levies imposed
upon such Grantor’s Collateral or in respect of income or profits therefrom, as
well as all material claims of any kind (including material claims for labor,
materials and supplies) against or with respect to such Grantor’s Collateral,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and except to
the extent that the failure to do so, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.



5.2.4 Maintenance of Perfected Security Interest; Further Documentation. (a)
Such Grantor shall use commercially reasonable efforts to maintain the security
interest created by this Agreement in such Grantor’s Collateral as a perfected
security interest as and to the extent described in Section 4.2.2 and to defend
the security interest created by this Agreement in such Grantor’s Collateral
against the claims and demands of all Persons whomsoever (subject to the other
provisions hereof).


(b) Such Grantor will furnish to the Common Collateral Agent from time to time
statements and schedules further identifying and describing such Grantor’s
Collateral and such other reports in connection with such Grantor’s Collateral
as the Common Collateral Agent may reasonably request in writing, all in
reasonable detail.




29

--------------------------------------------------------------------------------




(c) At any time and from time to time, upon the written request of the Common
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Common Collateral Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted by such Grantor, including the
filing of any financing or continuation statements under the Uniform Commercial
Code (or other similar laws) as in effect from time to time in any United States
jurisdiction with respect to the security interests created hereby; provided
that, notwithstanding any other provision of this Agreement or any other Finance
Document, none of Parent Borrower, any Subsidiary Borrower or any Grantor will
be required to (i) take any action in any jurisdiction other than the United
States of America, or required by the laws of any such non-U.S. jurisdiction, or
enter into any security agreement or pledge agreement governed by the laws of
any such non-U.S. jurisdiction, in order to create any security interests (or
other Liens) in assets located or titled outside of the United States of America
or to perfect any security interests (or other Liens) in any Collateral, (ii)
deliver control agreements with respect to, or confer perfection by “control”
over, any deposit accounts, bank or securities account or other Collateral,
except in the case of Security Collateral that constitutes Capital Stock or
Pledged Notes in certificated form, delivering such Capital Stock or Pledged
Notes to the Common Collateral Agent (or another Person as required under any
applicable Intercreditor Agreement), (iii) take any action in order to perfect
any security interests in any assets specifically requiring perfection through
control (including cash, cash equivalents, deposit accounts or securities
accounts) (except, in each case, to the extent perfected automatically or by the
filing of a financing statement under the Code or, in the case of Pledged Stock,
by being held by the Common Collateral Agent, any Collateral Representative or
any Additional Agent as agent for the Common Collateral Agent), (iv) deliver
landlord lien waivers, estoppels, collateral access letters or any other third
party consents or (v) file any fixture filing with respect to any security
interest in Fixtures affixed to or attached to any real property constituting
Excluded Assets.


(d) The Common Collateral Agent may grant extensions of time for the creation
and perfection of security interests in, or the obtaining or delivery of
documents or other deliverables with respect to, particular assets of any
Grantor where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or any other Security Documents.



5.2.5 Changes in Name, Jurisdiction of Organization, etc. Such Grantor will give
prompt written notice to the Common Collateral Agent of any change in its name
or location (as determined by Section 9-307 of the Code) (whether by merger or
otherwise) (and in any event within 30 days of such change); provided that,
promptly after receiving a written request therefor from the Common Collateral
Agent, such Grantor shall deliver to the Common Collateral Agent all additional
financing statements and other documents reasonably necessary to maintain the
validity, perfection and priority of the security interests created hereunder
and other documents reasonably requested by the Common Collateral Agent to
maintain the validity, perfection and priority of the security interests as and
to the extent provided for herein, and upon receipt of such additional financing
statements the Common Collateral Agent shall either promptly file such
additional financing statements or approve the filing of such additional
financing statements by such Grantor. Upon any such approval such Grantor shall
proceed with the filing of the additional financing statements and


30

--------------------------------------------------------------------------------




deliver copies (or other evidence of filing) of the additional filed financing
statements to the Common Collateral Agent.


5.2.6    [Reserved].


5.2.7 Pledged Stock. In the case of each Grantor that is an Issuer, such Issuer
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Stock issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Common Collateral Agent promptly
in writing of the occurrence of any of the events described in Section 5.3.1
with respect to the Pledged Stock issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Pledged Stock issued by it.


5.2.8 Accounts Receivable. (a) With respect to Accounts Receivable constituting
Collateral, other than in the ordinary course of business or as permitted by the
Finance Documents, such Grantor will not (i) grant any extension of the time of
payment of any of such Grantor’s Accounts Receivable, (ii) compromise or settle
any such Account Receivable for less than the full amount thereof, (iii)
release, wholly or partially, any Person liable for the payment of any such
Account Receivable, (iv) allow any credit or discount whatsoever on any such
Account Receivable or (v) amend, supplement or modify any such Account
Receivable unless such extensions, compromises, settlements, releases, credits
discounts, amendments, supplements or modifications would not reasonably be
expected to materially adversely affect the value of the Accounts Receivable
constituting Collateral taken as a whole.


(b) Such Grantor will deliver to the Common Collateral Agent a copy of each
material demand, notice or document received by it that disputes the validity or
enforceability of more than 10% of the aggregate amount of the then outstanding
Accounts Receivable.


5.2.9 Maintenance of Records. Such Grantor will keep and maintain at its own
cost and expense reasonably satisfactory and complete records of its Collateral,
including a record of all payments received and all credits granted with respect
to such Collateral, and shall mark such records to evidence this Agreement and
the Liens and the security interests created hereby; provided that the
satisfactory maintenance of such records shall be determined in good faith by
such Grantor or the Parent Borrower.



5.2.10 Acquisition of Intellectual Property. Concurrently with the delivery of
the annual Compliance Certificate pursuant to Section 7.2(a) of each Credit
Agreement, the Parent Borrower will notify the Common Collateral Agent of any
acquisition by the Grantors of any registration of any material United States
Copyright, Patent or Trademark or any exclusive rights under a material United
States Copyright License, Patent License or Trademark License constituting
Collateral, and shall take such actions as may be reasonably requested by the
Common Collateral Agent (but only to the extent such actions are within such
Grantor’s control) to perfect the security interest granted to the Common
Collateral Agent and the other Secured Parties therein, to the extent provided
herein in respect of any United States Copyright, Patent or Trademark
constituting Collateral, by (x) the execution and delivery of an amendment or
supplement to this Agreement (or amendments to any such agreement previously
executed or delivered by such Grantor) and/


31

--------------------------------------------------------------------------------




or (y) the making of appropriate filings (I) of financing statements under the
Uniform Commercial Code of any applicable jurisdiction and/or (II) in the United
States Patent and Trademark Office, or with respect to Copyrights and Copyright
Licenses, the United States Copyright Office.


5.2.11 Protection of Trademarks. Such Grantor shall, with respect to any
Trademarks that are material to the business of such Grantor, use commercially
reasonable efforts not to cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademarks at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and shall use
commercially reasonable efforts to take all steps reasonably necessary to ensure
that licensees of such Trademarks use such consistent standards of quality,
except as would not reasonably be expected to have a Material Adverse Effect.


5.2.12 Protection of Intellectual Property. Subject to the Credit Agreements,
such Grantor shall use commercially reasonable efforts not to do any act or omit
to do any act whereby any of the Intellectual Property that is material to the
business of Grantor may lapse, expire, or become abandoned, or unenforceable,
except as would not reasonably be expected to have a Material Adverse Effect.


5.3 Covenants of Each Pledgor. Each Pledgor covenants and agrees with the Common
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the Loans, any Reimbursement
Amounts and all other Obligations then due and owing shall have been paid in
full in cash, no Letter of Credit shall be outstanding (except for any Letter of
Credit that has been cash collateralized, or otherwise provided for in a manner
reasonably satisfactory to the applicable Issuing Lender) and the Commitments
shall have terminated, (ii) as to any Pledgor, all the Capital Stock of such
Pledgor shall have been sold or otherwise disposed of (to a Person other than
Holdings, Parent Borrower or a Restricted Subsidiary), or any other transaction
or occurrence as a result of which such Pledgor (other than Holdings) ceases to
be a Restricted Subsidiary of the Parent Borrower, in each case as permitted
under the terms of the applicable Credit Agreement or (iii) as to any Pledgor,
such Pledgor becoming an Excluded Subsidiary:


5.3.1 Additional Shares. If such Pledgor shall, as a result of its ownership of
its Pledged Stock, become entitled to receive or shall receive any stock
certificate (including any stock certificate representing a stock dividend or a
distribution in connection with any

reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), stock option or similar rights in respect
of the Capital Stock of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Pledgor shall accept the same as the agent of
the Common Collateral Agent and the other Secured Parties, hold the same in
trust for the Common Collateral Agent and the other Secured Parties and deliver
the same forthwith to the Common Collateral Agent (who will hold the same on
behalf of the Secured Parties), any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, in the exact form received, duly indorsed by such Pledgor to the
Common Collateral Agent, any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, if required, together with an undated stock power covering such


32

--------------------------------------------------------------------------------




certificate duly executed in blank by such Pledgor, to be held by the Common
Collateral Agent, any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
subject to the terms hereof, as additional collateral security for the
Obligations (subject to Section 3.3 and provided that in no event shall there be
pledged, nor shall any Pledgor be required to pledge, more than 65% of any
series of the outstanding Capital Stock (including for these purposes any
investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary pursuant to this Agreement). If an Event of Default shall
have occurred and be continuing, any sums paid upon or in respect of the Pledged
Stock upon the liquidation or dissolution of any Issuer (except any liquidation
or dissolution of any Subsidiary of the Parent Borrower permitted under each
Credit Agreement) shall be paid over to the Common Collateral Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, to be held by the Common
Collateral Agent, any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
subject to the terms hereof as additional collateral security for the
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall be delivered to the Common Collateral
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, to be
held by the Common Collateral Agent, any applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, subject to the terms hereof as additional collateral
security for the Obligations, in each case except as otherwise provided by any
applicable Intercreditor Agreement. If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Pledgor,
such Pledgor shall, until such money or property is paid or delivered to the
Common Collateral Agent, any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, hold such money or property in trust for the Secured Parties,
segregated from other funds of such Pledgor, as additional collateral security
for the Obligations.


5.3.2    [Reserved].


5.3.3    Pledged Notes. Such Pledgor shall, on the date of this Agreement (or on
such later date upon which it becomes a party hereto pursuant to Section 9.15),
deliver to the

Common Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, all Pledged Notes then held by such Pledgor (excluding any Pledged
Note the principal amount of which does not exceed $5.0 million), indorsed in
blank or, at the request of the Common Collateral Agent, indorsed to the Common
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement.
Furthermore, within 10 Business Days (or such longer period as may be agreed by
the Common Collateral Agent in its sole discretion) after any Pledgor obtains a
Pledged Note with a principal amount in excess of $5.0 million, such Pledgor
shall cause such Pledged Note to be delivered to the Common Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, indorsed in blank or,
at the request of the Common Collateral Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any


33

--------------------------------------------------------------------------------




applicable Intercreditor Agreement, indorsed to the Common Collateral Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement.


5.3.4 Maintenance of Security Interest. (a) Such Pledgor shall use commercially
reasonable efforts to defend the security interest created by this Agreement in
such Pledgor’s Pledged Collateral against the claims and demands of all Persons
whomsoever. At any time and from time to time, upon the written request of the
Common Collateral Agent and at the sole expense of such Pledgor, such Pledgor
will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Common Collateral Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted by such Pledgor;
provided that, notwithstanding any other provision of this Agreement or any
other Finance Document, none of Parent Borrower, any Subsidiary Borrower or any
other Pledgor will be required to (i) take any action in any jurisdiction other
than the United States of America, or required by the laws of any such non-U.S.
jurisdiction, or to enter into any security agreement or pledge agreement
governed by the laws of any such non-U.S. jurisdiction, in order to create any
security interests (or other Liens) in assets located or titled outside of the
United States of America or to perfect any security interests (or other Liens)
in any Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except in the case of Security Collateral that constitutes
Capital Stock or Pledged Notes in certificated form, delivering such Capital
Stock or Pledged Notes to the Common Collateral Agent (or another Person as
required under any applicable Intercreditor Agreement), (iii) take any action in
order to perfect any security interests in any assets specifically requiring
perfection through control (including cash, cash equivalents, deposit accounts
or securities accounts) (except, in each case, to the extent perfected
automatically or by the filing of a financing statement under the Code or, in
the case of Pledged Stock, by being held by the Common Collateral Agent,
Collateral Representative or an Additional Agent as agent for the Common
Collateral Agent), (iv) deliver landlord lien waivers, estoppels, collateral
access letters or any other third party consents or (v) file any fixture filing
with respect to any security interest in Fixtures affixed to or attached to any
real property constituting Excluded Assets.


(b) The Common Collateral Agent may grant extensions of time for the creation
and perfection of security interests in, or the obtaining or delivery of
documents or other deliverables with respect to, particular assets of any
Pledgor where it determines that such action

cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or any
other Security Documents.


5.4 Covenants of Holdings. Holdings covenants and agrees with the Common
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the Loans, any Reimbursement Amounts and all other
Obligations then due and owing shall have been paid in full in cash, no Letter
of Credit shall be outstanding (other than any Letter of Credit that has been
cash collateralized, or otherwise provided for in a manner reasonably
satisfactory to the applicable Issuing Lender) and the Commitments shall have
terminated, Holdings shall not conduct, transact or otherwise engage, or commit
to conduct, transact or otherwise engage, in any business or operations other
than (i) transactions contemplated by the Finance Documents or the provision of
administrative, legal, accounting and management services to, or on behalf of,
any


34

--------------------------------------------------------------------------------




of its Subsidiaries, (ii) the acquisition and ownership of the Capital Stock of
any of its Subsidiaries and the exercise of rights and performance of
obligations in connection therewith, (iii) the entry into, and exercise of
rights and performance of obligations in respect of (A) the Credit Agreements,
this Agreement and any other Finance Documents to which it is a party; any other
agreement to which it is a party on the date hereof; any guarantee of
Indebtedness or other obligations of any of its Subsidiaries permitted pursuant
to the Finance Documents; and any Additional Documents (as defined in the Base
Intercreditor Agreement); in each case as amended, supplemented, waived or
otherwise modified from time to time, and any refinancings, refundings, renewals
or extensions thereof, (B) contracts and agreements with officers, directors and
employees of it or any Subsidiary thereof relating to their employment or
directorships, (C) insurance policies and related contracts and agreements and
(D) equity subscription agreements, registration rights agreements, voting and
other stockholder agreements, engagement letters, underwriting agreements and
other agreements in respect of its equity securities or any offering, issuance
or sale thereof, including but not limited to in respect of the Management
Agreements, (iv) the offering, issuance, sale and repurchase or redemption of,
and dividends or distributions on, its equity securities, (v) the filing of
registration statements, and compliance with applicable reporting and other
obligations, under federal, state or other securities laws, (vi) the listing of
its equity securities and compliance with applicable reporting and other
obligations in connection therewith, (vii) the retention of (and the entry into,
and exercise of rights and performance of obligations in respect of, contracts
and agreements with) transfer agents, private placement agents, underwriters,
counsel, accountants and other advisors and consultants, (viii) the performance
of obligations under and compliance with its certificate of incorporation and
by-laws, or any applicable law, ordinance, regulation, rule, order, judgment,
decree or permit, including as a result of or in connection with the activities
of its Subsidiaries, (ix) the incurrence and payment of its operating and
business expenses and any taxes for which it may be liable, (x) making loans to
or other Investments in, or incurrence of Indebtedness from, its Subsidiaries as
and to the extent not prohibited by the Credit Agreements, (xi) the merger or
consolidation into any Parent Entity; provided that if Holdings is not the
surviving entity, such Parent Entity undertakes the obligations of Holdings
under the Finance Documents, (xii) the transfer of the Capital Stock of the
Parent Borrower to a Successor Holding Company in accordance with Section
9.16(e) hereof, and the related transactions contemplated thereby, and (xiii)
other activities incidental or related to the foregoing. This Section 5.4 shall
not be construed to limit the Incurrence of Indebtedness by Holdings to any
Person (subject to the preceding clause (x)).



Notwithstanding any provision of Article IV, this Article V or Section 7.9 of
the Letter of Credit Agreement to the contrary, prior to the Discharge of
Original Senior Lien Obligations, the requirements of Article IV, this Article V
and Section 7.9 of the Letter of Credit Agreement (or any representation or
warranty hereunder to the extent that it would have the effect of requiring) to
deliver any Collateral to the L/C Facility Collateral Agent and/or the L/C
Facility Administrative Agent shall be deemed satisfied (or, in the case of any
representation or warranty hereunder, shall be deemed to be true) by the
delivery of such Collateral to the Common Collateral Agent.


SECTION 6 REMEDIAL PROVISIONS


6.1 Certain Matters Relating to Accounts. (a) At any time and from time to time
after the occurrence and during the continuance of an Event of Default, subject
to any applicable Intercreditor Agreement, the Common Collateral Agent shall
have the right to make test verifications


35

--------------------------------------------------------------------------------




of the Accounts Receivable constituting Collateral in any reasonable manner and
through any reasonable medium that it reasonably considers advisable, and the
relevant Grantor shall furnish all such assistance and information as the Common
Collateral Agent may reasonably require in connection with such test
verifications. At any time and from time to time after the occurrence and during
the continuance of an Event of Default, subject to any applicable Intercreditor
Agreement, upon the Common Collateral Agent’s reasonable request and at the
expense of the relevant Grantor, such Grantor shall cause independent public
accountants or others reasonably satisfactory to the Common Collateral Agent to
furnish to the Common Collateral Agent reports showing reconciliations, aging
and test verifications of, and trial balances for, the Accounts Receivable
constituting Collateral.


(b) The Common Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts Receivable constituting Collateral and the Common Collateral
Agent may curtail or terminate said authority at any time after the occurrence
and during the continuance of an Event of Default specified in Section 9(a) of
the applicable Credit Agreement, subject to any applicable Intercreditor
Agreement. If required by the Common Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
Section 9(a) of the applicable Credit Agreement, subject to any applicable
Intercreditor Agreement, any Proceeds constituting payments or other cash
proceeds of Accounts Receivables constituting Collateral, when collected by such
Grantor, (i) shall be forthwith (and, in any event, within two Business Days of
receipt by such Grantor) deposited in, or otherwise transferred by such Grantor
to, the Collateral Proceeds Account, subject to withdrawal by the Common
Collateral Agent for the account of the Secured Parties only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Common Collateral Agent and the other Secured Parties, segregated
from other funds of such Grantor. All Proceeds constituting collections or other
cash proceeds of Accounts Receivable constituting Collateral while held by the
Collateral Account Bank (or by any Grantor in trust for the benefit of the
Common Collateral Agent and the other Secured Parties) shall continue to be
collateral security for all of the Obligations and shall not constitute payment
thereof until applied as hereinafter provided. At any time when an Event of
Default specified in Section 9(a) of the applicable Credit Agreement has
occurred and is continuing, subject to any applicable Intercreditor Agreement,
at the Common Collateral Agent’s election, each of the Common Collateral Agent
and the Administrative Agent may apply all or any part of the funds on deposit
in the Collateral

Proceeds Account established by the relevant Grantor to the payment of the
Obligations of such Grantor then due and owing, such application to be made as
set forth in Section 6.5 hereof. So long as no Event of Default has occurred and
is continuing, the funds on deposit in the Collateral Proceeds Account shall be
remitted as provided in Section 6.1(d) hereof.


(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in Section 9(a) of the applicable
Credit Agreement, and subject to any applicable Intercreditor Agreement, at the
Common Collateral Agent’s request, each Grantor shall deliver to the Common
Collateral Agent copies or, if required by the Common Collateral Agent for the
enforcement thereof or foreclosure thereon, originals of all documents held by
such Grantor evidencing, and relating to, the agreements and transactions that
gave rise to such Grantor’s Accounts Receivable constituting Collateral,
including all statements relating to such Grantor’s Accounts Receivable
constituting Collateral and all orders, invoices and shipping receipts.




36

--------------------------------------------------------------------------------




(d) So long as no Event of Default has occurred and is continuing, the Common
Collateral Agent shall instruct the Collateral Account Bank to promptly remit
any funds on deposit in each Grantor’s Collateral Proceeds Account to such
Grantor’s General Fund Account or any other account designated by such Grantor.
In the event that an Event of Default has occurred and is continuing, subject to
any applicable Intercreditor Agreement, the Common Collateral Agent and the
Grantors agree that the Common Collateral Agent, at its option, may require that
each Collateral Proceeds Account and the General Fund Account of each Grantor be
established at the Common Collateral Agent or at another institution reasonably
acceptable to the Common Collateral Agent. Each Grantor shall have the right, at
any time and from time to time, to withdraw such of its own funds from its own
General Fund Account, and to maintain such balances in its General Fund Account,
as it shall deem to be necessary or desirable.


6.2 Communications with Obligors; Grantors Remain Liable. (a) The Common
Collateral Agent in its own name or in the name of others may, at any time and
from time to time after the occurrence and during the continuance of an Event of
Default specified in Section 9(a) of the applicable Credit Agreement, subject to
any applicable Intercreditor Agreement, communicate with obligors under the
Accounts Receivable constituting Collateral and parties to the Contracts (in
each case, to the extent constituting Collateral) to verify with them to the
Common Collateral Agent’s satisfaction the existence, amount and terms of any
Accounts Receivable or Contracts.


(b) Upon the request of the Common Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
Section 9(a) of the applicable Credit Agreement, and subject to any applicable
Intercreditor Agreement), each Grantor shall notify obligors on such Grantor’s
Accounts Receivable and parties to such Grantor’s Contracts (in each case, to
the extent constituting Collateral) that such Accounts Receivable and such
Contracts have been assigned to the Common Collateral Agent, for the benefit of
the Secured Parties, and that payments in respect thereof shall be made directly
to the Common Collateral Agent.


(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of such Grantor’s Accounts Receivable to observe and perform
all the

conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. None of the
Common Collateral Agent, the Credit Facility Administrative Agent, L/C Facility
Administrative Agent or any other Secured Party shall have any obligation or
liability under any Account Receivable (or any agreement giving rise thereto) by
reason of or arising out of this Agreement or the receipt by the Common
Collateral Agent or any other Secured Party of any payment relating thereto, nor
shall the Common Collateral Agent or any other Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Account Receivable (or any agreement giving rise thereto) to make any payment,
to make any inquiry as to the nature or the sufficiency of any payment received
by it or as to the sufficiency of any performance by any party thereunder, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts that may have been assigned to it or to which
it may be entitled at any time or times.




37

--------------------------------------------------------------------------------




6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Common Collateral Agent shall have given notice to the
relevant Pledgor of the Common Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section
6.3(b), each Pledgor shall be permitted to receive all cash dividends and
distributions paid in respect of the Pledged Stock (subject to the last two
sentences of Section 5.3.1) and all payments made in respect of the Pledged
Notes, to the extent permitted in each Credit Agreement, and to exercise all
voting and corporate rights with respect to the Pledged Stock.


(b) If an Event of Default shall occur and be continuing and the Common
Collateral Agent shall give written notice of its intent to exercise such rights
to the relevant Pledgor or Pledgors, (i) the Common Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, shall have
the right to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Pledged Stock and make application thereof to the Obligations
of the relevant Pledgor as and in such order as is provided in Section 6.5 and
(ii) any or all of the Pledged Stock shall be registered in the name of the
Common Collateral Agent, the applicable Collateral Representative or any
Additional Agent, or the respective nominee thereof, and the Common Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable through its respective nominee, if applicable, in accordance with the
terms of each applicable Intercreditor Agreement, may thereafter exercise (x)
all voting, corporate and other rights pertaining to such Pledged Stock at any
meeting of shareholders of the relevant Issuer or Issuers or otherwise and (y)
any and all rights of conversion, exchange, subscription and any other rights,
privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by the relevant Pledgor or the Common Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the terms of each applicable Intercreditor
Agreement, of any right, privilege or option pertaining to such Pledged Stock,
and in connection therewith, the right to deposit and deliver any and all of the
Pledged Stock with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Common Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable
in accordance with the terms of each applicable Intercreditor Agreement, may
reasonably determine), all without liability to the maximum extent permitted by
applicable law (other than for its gross negligence or willful misconduct)
except to account for property actually received by it, but the Common
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the terms of each applicable
Intercreditor Agreement, shall have no duty to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing, provided that the Common Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable in accordance
with the terms of the applicable Intercreditor Agreements, shall not exercise
any voting or other consensual rights pertaining to the Pledged Stock in any way
that would constitute an exercise of the remedies described in Section 6.6 other
than in accordance with Section 6.6.



(c) Each Pledgor hereby authorizes and instructs each Issuer or maker of any
Pledged Securities pledged by such Pledgor hereunder to, subject to any
applicable Intercreditor Agreement, (i) comply with any instruction received by
it from the Common Collateral Agent in


38

--------------------------------------------------------------------------------




writing with respect to Capital Stock in such Issuer that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Pledgor, and each Pledgor agrees that each Issuer or
maker shall be fully protected in so complying and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Common Collateral Agent.


6.4 Proceeds to be Turned Over to the Common Collateral Agent. In addition to
the rights of the Common Collateral Agent and the other Secured Parties
specified in Section
6.1 with respect to payments of Accounts Receivable constituting Collateral,
subject to any applicable Intercreditor Agreement, if an Event of Default shall
occur and be continuing, and the Common Collateral Agent shall have instructed
any Grantor to do so, all Proceeds of Collateral received by such Grantor
consisting of cash, checks and other Cash Equivalent items shall be held by such
Grantor in trust for the Common Collateral Agent and the other Secured Parties,
any Additional Agent and the other applicable Additional Secured Parties (as
defined in the applicable Intercreditor Agreement) or the applicable Collateral
Representative, as applicable, in accordance with the terms of the applicable
Intercreditor Agreement, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Common Collateral
Agent, any Additional Agent or the applicable Collateral Representative, as
applicable (or their respective agents appointed for purposes of perfection), in
accordance with the terms of the applicable Intercreditor Agreement, in the
exact form received by such Grantor (duly indorsed by such Grantor to the Common
Collateral Agent, any Additional Agent or the applicable Collateral
Representative, as applicable, in accordance with the terms of the applicable
Intercreditor Agreement, if required). All Proceeds of Collateral received by
the Common Collateral Agent hereunder shall be held by the Common Collateral
Agent in the relevant Collateral Proceeds Account maintained under its sole
dominion and control, subject to any applicable Intercreditor Agreement. All
Proceeds of Collateral while held by the Common Collateral Agent in such
Collateral Proceeds Account (or by the relevant Grantor in trust for the Common
Collateral Agent and the other Secured Parties) shall continue to be held as
collateral security for all the Obligations of such Grantor and shall not
constitute payment thereof until applied as provided in Section 6.5 and any
applicable Intercreditor Agreement.



6.5 Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the relevant Granting Party’s
Collateral (as defined in the applicable Credit Agreement) received by the
Common Collateral Agent (whether from the relevant Granting Party or otherwise)
shall be held by the Common Collateral Agent for the benefit of the Secured
Parties as collateral security for the Obligations of the relevant Granting
Party (whether matured or unmatured) and/or then or at any time thereafter may,
in the sole discretion of the Common Collateral Agent, subject to each
applicable Intercreditor Agreement, be applied by the Common Collateral Agent
against the Obligations of the relevant Granting Party then due and owing in the
order of priority set forth in Section 6.5 of the Collateral Agency Agreement.


6.6 Code and Other Remedies. Subject to any applicable Intercreditor Agreement,
if an Event of Default shall occur and be continuing, the Common Collateral
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations to
the extent permitted by applicable law, all rights and remedies of a secured
party


39

--------------------------------------------------------------------------------




under the Code (whether or not the Code applies to the affected Security
Collateral) and under any other applicable law and in equity. Without limiting
the generality of the foregoing, to the extent permitted by applicable law, the
Common Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Granting Party or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith (subject to the terms of any
documentation governing any Special Purpose Financing) collect, receive,
appropriate and realize upon the Security Collateral, or any part thereof,
and/or may forthwith, subject to any existing reserved rights or licenses, sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Security Collateral or any part thereof (or contract to do any of
the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Common Collateral Agent or any
other Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. To the extent permitted
by law, the Common Collateral Agent or any other Secured Party shall have the
right, upon any such sale or sales, to purchase the whole or any part of the
Security Collateral so sold, free of any right or equity of redemption in such
Granting Party, which right or equity is hereby waived and released. Each
Granting Party further agrees, at the Common Collateral Agent’s request (subject
to the terms of any documentation governing any Special Purpose Financing and
subject to any applicable Intercreditor Agreement), to assemble the Security
Collateral and make it available to the Common Collateral Agent at places the
Common Collateral Agent shall reasonably select, whether at such Granting
Party’s premises or elsewhere. The Common Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Security Collateral or in
any way relating to the Security Collateral or the rights of the Common
Collateral Agent and the other Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations of the relevant Granting Party then due and owing, in the order of
priority specified in Section 6.5 above, and only after such application and
after the payment by the Common Collateral Agent of any other amount required by
any provision of law, including Section 9-615(a)(3) of the Code, need the Common
Collateral Agent account for the surplus, if any, to such Granting Party. To the
extent permitted by applicable law, (i) such Granting Party waives all claims,
damages and demands it may acquire against the Common Collateral Agent or any
other Secured Party arising out of the repossession, retention or sale of the
Security Collateral, other than any such claims, damages and demands that may
arise from the gross negligence or willful misconduct of any of the Common
Collateral Agent or such other Secured Party, and (ii) if any notice of a
proposed sale or other disposition of Security Collateral shall be required by
law, such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition. Each Grantor hereby consents to the
non-exclusive royalty free use by the Common Collateral Agent of any
Intellectual Property included in the Collateral for the purposes of disposing
of any Security Collateral.



6.7 Registration Rights. (a) Subject to any applicable Intercreditor Agreement,
if the Common Collateral Agent shall determine to exercise its right to sell any
or all of the Pledged Stock pursuant to Section 6.6, and if in the reasonable
opinion of the Common Collateral Agent it is necessary or reasonably advisable
to have the Pledged Stock (other than Pledged Stock of Special Purpose
Subsidiaries), or that portion thereof to be sold, registered under the


40

--------------------------------------------------------------------------------




provisions of the Securities Act, the relevant Pledgor will use its reasonable
best efforts to cause the Issuer thereof to (i) execute and deliver, and use its
reasonable best efforts to cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the reasonable opinion of the Common
Collateral Agent, necessary or advisable to register such Pledged Stock, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its reasonable best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of not more than one
year from the date of the first public offering of such Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus that, in the reasonable opinion of the Common Collateral
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Such Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all states and the District of Columbia that the
Common Collateral Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) that will satisfy the provisions of Section 11(a) of the Securities
Act.


(b) Such Pledgor recognizes that the Common Collateral Agent may be unable to
effect a public sale of any or all such Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers that will be obliged to agree, among
other things, to acquire such securities for their own account for investment
and not with a view to the distribution or resale thereof. Such Pledgor
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Common Collateral Agent shall not be under
any obligation to delay a sale of any of the Pledged Stock for the period of
time necessary to permit

the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.


(c) Such Pledgor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of such Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Such Pledgor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Common Collateral Agent
and the Lenders, that the Common Collateral Agent and the Lenders have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Pledgor and, to the extent permitted by applicable law,
such Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred or is continuing under the applicable Credit
Agreement.


6.8 Waiver; Deficiency. Each Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full the Loans, Reimbursement Amounts
constituting Obligations of such Granting Party and, to the


41

--------------------------------------------------------------------------------




extent then due and owing, all other Obligations of such Granting Party and the
reasonable fees and disbursements of any attorneys employed by the Common
Collateral Agent or any other Secured Party to collect such deficiency.


Certain Undertakings with Respect to Special Purpose Subsidiaries. (a) The
Common Collateral Agent and each Secured Party agrees that, prior to the date
that is one year and one day after the payment in full of all of the obligations
of each Special Purpose Subsidiary in connection with and under each
securitization with respect to which any Special Purpose Subsidiary is a party,
(i) the Common Collateral Agent and other Secured Parties shall not be entitled
at any time to (A) institute against, or join any other Person in instituting
against, any Special Purpose Subsidiary any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other similar proceeding
under the laws of the United States or any State thereof or of any foreign
jurisdiction, (B) transfer and register the Capital Stock of any Special Purpose
Subsidiary or any other instrument in the name of the Common Collateral Agent or
a Secured Party or any designee or nominee thereof, (C) foreclose such security
interest regardless of the bankruptcy or insolvency of the Parent Borrower or
any of its Subsidiaries, (D) exercise any voting rights granted or appurtenant
to such Capital Stock of any Special Purpose Subsidiary or any other instrument
or (E) enforce any right that the holder of any such Capital Stock of any
Special Purpose Subsidiary or any other instrument might otherwise have to
liquidate, consolidate, combine, collapse or disregard the entity status of such
Special Purpose Subsidiary and (ii) the Common Collateral Agent and the other
Secured Parties hereby waive and release any right to (A) require that any
Special Purpose Subsidiary be in any manner merged, combined, collapsed or
consolidated with or into the Parent Borrower or any of its Subsidiaries,
including by way of substantive consolidation in a bankruptcy case or similar
proceeding, (B) require that the status of any Special Purpose Subsidiary as a
separate entity be in any respect disregarded, (C) contest or challenge, or join
any other Person in contesting or challenging, the transfers of any
securitization assets from the Parent Borrower or any of its Subsidiaries to any
Special Purpose Subsidiary, whether on the grounds that such transfers were
disguised financings, preferential transfers, fraudulent conveyances or
otherwise or a transfer other than a

“true sale” or a “true contribution” or (D) contest or challenge, or join any
other Person in contesting or challenging, any agreement pursuant to which any
assets are leased by any Special Purpose Subsidiary to any Person as other than
a “true lease.” The Common Collateral Agent and each Secured Party agree and
acknowledge that each of (x) each Enhancement Provider (as defined in each of
(a) the Amended and Restated Base Indenture, dated as of October 31, 2014 (as
the same may be amended from time to time), by and between Hertz Vehicle
Financing II LP and The Bank of New York Mellon Trust Company, N.A. (“BNY”), as
trustee, and (b) the Fourth Amended and Restated Base Indenture, dated as of
November 25, 2013 (as the same may be amended from time to time), by and between
Hertz Vehicle Financing LLC and BNY, as trustee) and (y) any agent and/or
trustee acting on behalf of the holders of securitization indebtedness of any
Special Purpose Subsidiary is an express third party beneficiary with respect to
this Section 6.9 and each such person shall have the right to enforce compliance
by the Common Collateral Agent and any other Secured Party with this Section
6.9.


(b) Upon the transfer by the Parent Borrower or any of its Subsidiaries (other
than a Special Purpose Subsidiary) of securitization assets to a Special Purpose
Subsidiary in a securitization as permitted under this Agreement, any Liens with
respect to such securitization assets arising under the Credit Agreements or any
Security Documents shall automatically be released (and


42

--------------------------------------------------------------------------------




the Common Collateral Agent is hereby authorized to execute and enter into any
such releases and other documents as the Parent Borrower may reasonably request
in order to give effect thereto).


(c) Each of the Common Collateral Agent and each of the other Secured Parties
shall take no action related to the Collateral that would cause any Special
Purpose Subsidiary to breach any of its covenants in its certificate of
formation, limited liability company agreement or in any other documents
governing the related Special Purpose Financing or to be unable to make any
representation in any such document.


(d) Each of the Common Collateral Agent and each of the Secured Parties
acknowledges that it has no interest in, and will not assert any interest in,
the assets owned by any Special Purpose Subsidiary, or any assets leased by any
Special Purpose Subsidiary to any Person, other than, following a transfer of
any pledged equity interest or pledged stock to the Common Collateral Agent in
connection with any exercise of remedies pursuant to this Agreement, the right
to receive lawful dividends or other distributions when paid by any such Special
Purpose Subsidiary from lawful sources and in accordance with the documents
governing the related Special Purpose Financing and the rights of a member of
such Special Purpose Subsidiary.


(e) Without limiting the foregoing, the Common Collateral Agent and the Lenders
agree, to the extent required by Moody’s, S&P or any rating agency in connection
with a Special Purpose Financing involving a Special Purpose Subsidiary the
Capital Stock of which constitutes Pledged Collateral hereunder, to act in
accordance with clauses (c) and (d) above with respect to such Capital Stock and
such Special Purpose Financing.



SECTION 7 THE COMMON COLLATERAL AGENT


7.1 Common Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Granting Party hereby irrevocably constitutes and appoints the Common Collateral
Agent and any authorized officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Granting Party and in the
name of such Granting Party or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be reasonably necessary
or desirable to accomplish the purposes of this Agreement to the extent
permitted by applicable law, provided that the Common Collateral Agent agrees
not to exercise such power except upon the occurrence and during the continuance
of any Event of Default, and in accordance with and subject to each applicable
Intercreditor Agreement. Without limiting the generality of the foregoing, at
any time when an Event of Default has occurred and is continuing (in each case
to the extent permitted by applicable law) and subject to each applicable
Intercreditor Agreement, (x) each Pledgor hereby gives the Common Collateral
Agent the power and right, on behalf of such Pledgor, without notice or assent
by such Pledgor, to execute, in connection with any sale provided for in Section
6.6(a) or 6.7, any indorsements, assessments or other instruments of conveyance
or transfer with respect to such Pledgor’s Pledged Collateral and (y) each
Grantor hereby gives the Common Collateral Agent the power and right, on behalf
of such Grantor, without notice to or assent by such Grantor, to do any or all
of the following:




43

--------------------------------------------------------------------------------




(i) subject to the terms of any documentation governing any Special Purpose
Financing, in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account Receivable of
such Grantor that constitutes Collateral or with respect to any other Collateral
of such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Common Collateral Agent for the purpose of collecting any and all such moneys
due under any Account Receivable of such Grantor that constitutes Collateral or
with respect to any other Collateral of such Grantor whenever payable;


(ii) in the case of any Copyright, Patent or Trademark constituting Collateral
of such Grantor, execute and deliver any and all agreements, instruments,
documents and papers as the Common Collateral Agent may reasonably request to
such Grantor to evidence the Common Collateral Agent’s and the Lenders’ security
interest in such Copyright, Patent or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;


(iii) pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Finance Documents, levied or placed on the Collateral of
such Grantor, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof; and


(iv)    subject to the terms of any documentation governing any Special Purpose
Financing, (A) direct any party liable for any payment under any of the
Collateral of such

Grantor to make payment of any and all moneys due or to become due thereunder
directly to the Common Collateral Agent or as the Common Collateral Agent shall
direct; (B) ask or demand for, collect, receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral of such Grantor; (C) sign and
indorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, notices
and other documents in connection with any of the Collateral of such Grantor;
(D) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral of such Grantor
or any portion thereof and to enforce any other right in respect of any
Collateral of such Grantor; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral of such Grantor; (F) settle,
compromise or adjust any such suit, action or proceeding described in clause (E)
above and, in connection therewith, to give such discharges or releases as the
Common Collateral Agent may deem appropriate; (G) subject to any existing
reserved rights or licenses, assign any Copyright, Patent or Trademark
constituting Collateral of such Grantor (along with the goodwill of the business
to which any such Copyright, Patent or Trademark pertains) for such term or
terms, on such conditions, and in such manner, as the Common Collateral Agent
shall in its sole discretion determine; and (H) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral of such Grantor as fully and completely as though the Common
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Common Collateral Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things the Common Collateral Agent


44

--------------------------------------------------------------------------------




deems necessary to protect, preserve or realize upon the Collateral of such
Grantor and the Common Collateral Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.


(b) The reasonable expenses of the Common Collateral Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans that are Revolving Loans
under the 2016 Credit Agreement, from the date of payment by the Common
Collateral Agent to the date reimbursed by the relevant Granting Party, shall be
payable by such Granting Party to the Common Collateral Agent on demand.


(c) Each Granting Party hereby ratifies all that said attorney shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the relevant Granting Party until this Agreement is terminated as to such
Granting Party, and the security interests in the Security Collateral of such
Granting Party created hereby are released.


7.2 Duty of Common Collateral Agent. The Common Collateral Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Security Collateral in its possession, under Section 9-207 of the Code or
otherwise, shall be to deal with it in the same manner as the Common Collateral
Agent deals with similar property for its own account. None of the Common
Collateral Agent or any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize

upon any of the Security Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Security Collateral
upon the request of any Granting Party or any other Person or, except as
otherwise provided herein, to take any other action whatsoever with regard to
the Security Collateral or any part thereof. The powers conferred on the Common
Collateral Agent and the other Secured Parties hereunder are solely to protect
the Common Collateral Agent’s and the other Secured Parties’ interests in the
Security Collateral and shall not impose any duty upon the Common Collateral
Agent or any other Secured Party to exercise any such powers. The Common
Collateral Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers
and, to the maximum extent permitted by applicable law, neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Granting Party for any act or failure to act hereunder, except as otherwise
provided herein or for their own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).


7.3 Financing Statements. Pursuant to any applicable law, each Granting Party
authorizes the Common Collateral Agent to file or record financing statements
and other filing or recording documents or instruments with respect to such
Granting Party’s Security Collateral without the signature of such Granting
Party in such form and in such filing offices as the Common Collateral Agent
reasonably determines appropriate to perfect the security interests of the
Common Collateral Agent under this Agreement. Each Granting Party authorizes the
Common Collateral Agent to use any collateral description reasonably determined
by the Common Collateral Agent and reasonably satisfactory to the Parent
Borrower. The Common Collateral Agent agrees to notify the relevant


45

--------------------------------------------------------------------------------




Granting Party of any financing or continuation statement filed by it, provided
that any failure to give such notice shall not affect the validity or
effectiveness of any such filing.


7.4 Authority of Common Collateral Agent. Each Granting Party acknowledges that
the rights and responsibilities of the Common Collateral Agent under this
Agreement with respect to any action taken by the Common Collateral Agent or the
exercise or non-exercise by the Common Collateral Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement or any amendment, supplement or other
modification of this Agreement shall, as between the Common Collateral Agent and
the Secured Parties, be governed by the Credit Agreements and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Common Collateral Agent and the Granting Parties, the Common
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Granting Party shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.


7.5 Right of Inspection. Subject to the last sentence of Section 7.6 of each
Credit Agreement, upon reasonable written advance notice to any Grantor and as
often as may reasonably be desired, or at any time and from time to time after
the occurrence and during the continuation of an Event of Default, the Common
Collateral Agent shall have reasonable access during normal business hours to
all the books, correspondence and records of such Grantor (other than (a) all
data and information used to calculate any “measurement month average” or (b)
any “market value average” or any similar amount, however designated, under or
in connection with any financing of Vehicles and/or other property or assets),
and the Common Collateral Agent and its representatives may examine the same,
and to the extent reasonable take extracts therefrom and make photocopies
thereof, and such Grantor agrees to render to the Common Collateral Agent at
such Grantor’s reasonable cost and expense such clerical and other assistance as
may be reasonably requested with regard thereto.



SECTION 8 NON-LENDER SECURED PARTIES


8.1 Rights to Collateral. (a) The Non-Lender Secured Parties shall not have any
right whatsoever to do any of the following: (i) exercise any rights or remedies
with respect to the Collateral (such term, as used in this Section 8, having the
meaning assigned to it in the
2016 Credit Agreement) or to direct the Common Collateral Agent to do the same,
including the right to (A) enforce any Liens or sell or otherwise foreclose on
any portion of the Collateral, (B) request any action, institute any
proceedings, exercise any voting rights, give any instructions, make any
election, notify account debtors or make collections with respect to all or any
portion of the Collateral or (C) release any Granting Party under this Agreement
or release any Collateral from the Liens of any Security Document or consent to
or otherwise approve any such release; (ii) demand, accept or obtain any Lien on
any Collateral (except for Liens arising under, and subject to the terms of, the
Security Documents); (iii) vote in any Bankruptcy Case or similar proceeding in
respect of Holdings or any of its Subsidiaries (any such proceeding, for
purposes of this clause (a), a “Bankruptcy”) with respect to, or take any other
actions concerning, the Collateral; (iv) receive any proceeds from any sale,
transfer or other disposition of any of the Collateral (except in accordance
with the Security Documents); (v) oppose any sale, transfer or other disposition
of the Collateral; (vi) object to any debtor-in-possession financing in any
Bankruptcy that is provided by one or more


46

--------------------------------------------------------------------------------




Lenders among others (including on a priming basis under Section 364(d) of the
United States Bankruptcy Code); (vii) object to the use of cash collateral in
respect of the Collateral in any Bankruptcy; or (viii) seek, or object to the
Lender Secured Parties’ seeking on an equal and ratable basis, any adequate
protection or relief from the automatic stay with respect to the Collateral in
any Bankruptcy.


(b) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Common Collateral Agent and the
Lenders, with the consent of the Common Collateral Agent, may enforce the
provisions of the Security Documents and exercise remedies thereunder and under
any other Loan Documents (or refrain from enforcing rights and exercising
remedies), all in such order and in such manner as they may determine in the
exercise of their sole business judgment. Such exercise and enforcement shall
include the rights to collect, sell, dispose of or otherwise realize upon all or
any part of the Collateral, to incur expenses in connection with such
collection, sale, disposition or other realization and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code of any
applicable jurisdiction. The Non-Lender Secured Parties, by their acceptance of
the benefits of this Agreement and the other Security Documents, hereby agree
not to contest or otherwise challenge any such collection, sale, disposition or
other realization of or upon all or any of the Collateral. Whether or not a
Bankruptcy Case has been commenced, the Non-Lender Secured Parties shall be
deemed to have consented to any sale or other disposition of any property,
business or assets of Holdings or any of its Subsidiaries and the release of any
or all of the Collateral from the Liens of any Security Document in connection
therewith.



(c) Notwithstanding any provision of this Section 8.1, the Non-Lender Secured
Parties shall be entitled, subject to each applicable Intercreditor Agreement,
to file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleadings (A) in order to prevent
any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non- Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the Common Collateral Agent to enter into
the Intercreditor Agreements on its behalf.


(d) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the Common Collateral Agent and the Lenders may deal with
the Collateral, including any exchange, taking or release of Collateral, may
change or increase the amount of the Credit Facility Borrower Obligations and/or
the related Guarantor Obligations, and may release any Guarantor from its
Obligations hereunder, all without any liability or obligation (except as may be
otherwise expressly provided herein) to the Non-Lender Secured Parties.


8.2 Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the Common Collateral Agent as agent
under the Collateral Agency Agreement (and all officers, employees or agents
designated by the Common


47

--------------------------------------------------------------------------------




Collateral Agent) as such Person’s true and lawful agent and attorney-in-fact
and, in such capacity, the Common Collateral Agent shall have the right, with
power of substitution for the Non-Lender Secured Parties and in each such
Person’s name or otherwise, to effectuate any sale, transfer or other
disposition of the Collateral. It is understood and agreed that the appointment
of the Common Collateral Agent as the agent and attorney-in-fact of the
Non-Lender Secured Parties for the purposes set forth herein is coupled with an
interest and is irrevocable. It is understood and agreed that the Common
Collateral Agent has appointed the Credit Facility Administrative Agent as its
agent for purposes of perfecting certain of the security interests created
hereunder and for otherwise carrying out certain of its obligations hereunder.


8.3 Waiver of Claims. To the maximum extent permitted by law, each Non- Lender
Secured Party waives any claim it might have against the Common Collateral Agent
or the Lenders with respect to, or arising out of, any action or failure to act
or any error of judgment, negligence, mistake or oversight whatsoever on the
part of the Common Collateral Agent or the Lenders or their respective
directors, officers, employees or agents with respect to any exercise of rights
or remedies under the Finance Documents or any transaction relating to the
Collateral (including any such exercise described in Section 8.1(b) above),
except for any such action or failure to act that constitutes willful misconduct
or gross negligence of such Person or any Related Party thereof (as such term is
defined in Section 11.5 of the 2016 Credit Agreement). To the maximum extent
permitted by applicable law, none of the Common Collateral Agent or any Lender
or any of their respective directors, officers, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of Holdings, any Subsidiary of
Holdings, any Non-Lender Secured Party or any other Person or to take any other
action or forbear from doing so whatsoever with regard to the Collateral or any
part thereof, except for any such action or failure to act that constitutes
willful misconduct or gross negligence of such Person.



8.4 Designation of Non-Lender Secured Parties. The Parent Borrower may from time
to time designate a Person as a “Bank Products Affiliate”, a “Bank Products
Provider”, a “Hedging Affiliate”, a “Hedging Provider” or a “Management Credit
Provider” hereunder by written notice to the Common Collateral Agent. Upon being
so designated by the Parent Borrower, such Bank Products Provider, Bank Products
Affiliate, Hedging Provider, Hedging Affiliate or Management Credit Provider (as
the case may be) shall be a Non-Lender Secured Party for the purposes of this
Agreement for as long as so designated by the Parent Borrower; provided that, at
the time of the Parent Borrower’s designation of such Non-Lender Secured Party,
the obligations of the relevant Grantor under the applicable Hedging Agreement,
Bank Products Agreement or Management Guarantee (as the case may be) have not
been designated as Additional Obligations.


8.5 Release of Liens; Rollover Hedge Providers. Each Rollover Hedge Provider (as
defined below), and each Lender (as defined in the 2016 Credit Agreement) who is
an Affiliate of any such Rollover Hedge Provider, on behalf of such Rollover
Hedge Provider, in each case by its acceptance of the benefits of this
Agreement, hereby authorizes and directs Deutsche Bank AG New York Branch (in
its capacity as administrative and collateral agent under each of the
Predecessor Term Loan Credit Agreement and the Predecessor ABL Credit Agreement
and the security documents related to each of them) to take, and consents to its
taking, all and any actions to effect and evidence the release of all security
interests and liens held on behalf of such Rollover


48

--------------------------------------------------------------------------------




Hedge Provider in its capacity as a “Secured Party” under, and as defined in,
such Predecessor Term Loan Credit Agreement or such Predecessor ABL Credit
Agreement, as applicable, and the security documents related to each of them,
and each Rollover Hedge Provider releases Deutsche Bank AG New York Branch from
any liability in connection therewith. As used in this Section 8.5, “Rollover
Hedge Providers” shall mean collectively each Non-Lender Secured Party hereunder
who was also, immediately prior to the effectiveness of this Agreement, (x) a
“Non-Lender Secured Party” in respect of Hedging Agreements permitted under and
as defined in such Predecessor Term Loan Credit Agreement and the related
security documents and (y) a “Non-Lender Secured Party” in respect of Hedging
Agreements permitted under and as defined in such Predecessor ABL Credit
Agreement and the related security documents.


SECTION 9 MISCELLANEOUS


9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Granting Party and the Common Collateral
Agent, provided that (a) any provision of this Agreement imposing obligations on
any Granting Party may be waived by the Common Collateral Agent in a written
instrument executed by the Common Collateral Agent and (b) if separately agreed
in writing between the Parent Borrower and any Non-Lender Secured Party (and
such Non-Lender Secured Party has been designated in writing by the Parent
Borrower to the Common Collateral Agent for purposes of this sentence, for so
long as so designated), no such amendment, modification or waiver shall amend,
modify or waive Section 6.5 (or the definition of “Non-Lender Secured Party” or
“Secured Party” to the extent relating thereto) if such amendment, modification
or waiver would directly and adversely affect such Non-Lender Secured Party
without the written consent of such Non-Lender Secured Party. For the avoidance
of doubt, it is understood and agreed that any amendment, amendment and
restatement, waiver, supplement or other modification of or to any Intercreditor
Agreement that would have the effect, directly or indirectly, through any
reference herein to any Intercreditor Agreement or otherwise, of waiving,
amending, supplementing or otherwise modifying this Agreement, or any term or
provision hereof, or any right or obligation of any Granting Party hereunder or
in respect hereof, shall not be given such effect, except pursuant to a written
instrument executed by each affected Granting Party and the Common Collateral
Agent in accordance with this Section 9.1.



9.2 Notices. All notices, requests and demands to or upon the Common Collateral
Agent or any Granting Party hereunder shall be effected in the manner provided
for in Section 11.2 of each Credit Agreement; provided that any such notice,
request or demand to or upon any Guarantor shall be addressed to such Guarantor
at its notice address set forth on Schedule 1, unless and until such Guarantor
shall change such address by notice to the Common Collateral Agent and the
Administrative Agent given in accordance with Section 11.2 of each Credit
Agreement.


9.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the Common
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to Section 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Common Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise


49

--------------------------------------------------------------------------------




of any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Common Collateral Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Common Collateral Agent or such other Secured Party
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.


9.4 Enforcement Expenses; Indemnification. (a) Each Guarantor jointly and
severally agrees to pay or reimburse each Secured Party and the Common
Collateral Agent for all their respective reasonable costs and expenses incurred
in collecting against any Guarantor under the guarantee contained in Section 2
or otherwise enforcing or preserving any rights under this Agreement against
such Guarantor and the other Finance Documents to which such Guarantor is a
party, including the reasonable fees and disbursements of counsel to the Secured
Parties, the Common Collateral Agent and the Administrative Agent.


(b) Each Grantor jointly and severally agrees to pay, and to save the Common
Collateral Agent, each Administrative Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Security Collateral or in connection with any of the transactions contemplated
by this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Parent Borrower would be required
to do so pursuant to Section 11.5 of each Credit Agreement, and in any event
excluding any taxes or other indemnified liabilities arising from gross
negligence or willful misconduct of the Common Collateral Agent, the
Administrative Agent or any other Secured Party.



(c) The agreements in this Section 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreements and the
other Finance Documents.


9.5 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Granting Parties, the Common Collateral Agent and the
Secured Parties and their respective successors and assigns permitted by the
Credit Agreements; provided that no Granting Party may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Common Collateral Agent, except as permitted hereby or by
each Credit Agreement.


9.6 Set-Off. Each Guarantor hereby irrevocably authorizes each of the
Administrative Agent and the Common Collateral Agent and each other Secured
Party at any time and from time to time without notice to such Guarantor, any
other Guarantor or the Parent Borrower, any such notice being expressly waived
by each Guarantor and by the Parent Borrower, to the extent permitted by
applicable law, upon the occurrence and during the continuance of an Event of
Default under Section 9(a) of the applicable Credit Agreement, so long as any
amount remains


50

--------------------------------------------------------------------------------




unpaid after it becomes due and payable by such Guarantor hereunder, to set off
and appropriate and apply against any such amount any and all deposits (general
or special, time or demand, provisional or final) (other than the Collateral
Proceeds Account), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Common
Collateral Agent, the Administrative Agent or such other Secured Party to or for
the credit or the account of such Guarantor, or any part thereof in such amounts
as the Common Collateral Agent, the Administrative Agent or such other Secured
Party may elect. The Common Collateral Agent, the Administrative Agent and each
other Secured Party shall notify such Guarantor promptly of any such set-off and
the application made by the Common Collateral Agent, the Administrative Agent or
such other Secured Party of the proceeds thereof; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Common Collateral Agent, the Administrative Agent and each
other Secured Party under this Section 9.6 are in addition to other rights and
remedies (including other rights of set-off) that the Common Collateral Agent,
the Administrative Agent or such other Secured Party may have.


9.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.



9.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.


9.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


9.10 Integration. This Agreement, the Collateral Agency Agreement, the other
Finance Documents represent the entire agreement of the Granting Parties, the
Common Collateral Agent, the Credit Facility Collateral Agent, the Credit
Facility Administrative Agent, the L/C Facility Collateral Agent, the L/C
Facility Administrative Agent and the other Secured Parties with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Granting Parties, the Common Collateral Agent or any other
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Finance Documents.




51

--------------------------------------------------------------------------------




9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


9.12 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:


(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Finance Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;


(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or

proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;


(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at the
address specified in Section 9.2 or at such other address of which the Common
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) or the Parent Borrower (in the case of the Common Collateral Agent and
each Administrative Agent) shall have been notified pursuant thereto;


(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and


(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 9.12 any consequential or punitive damages.


9.13    Acknowledgments. Each Guarantor hereby acknowledges that:


(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the other Finance Documents to which it is a party;


(b) none of the Common Collateral Agent, the Credit Facility Collateral Agent,
the Credit Facility Administrative Agent, the L/C Facility Collateral Agent, the
L/C Facility Administrative Agent or any other Secured Party has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Finance Documents,


52

--------------------------------------------------------------------------------




and the relationship between the Guarantors, on the one hand, and the Common
Collateral Agent, the Credit Facility Collateral Agent, the Credit Facility
Administrative Agent, the L/C Facility Collateral Agent, the L/C Facility
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and


(c) no joint venture is created hereby or by the other Finance Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.


9.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCE DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.


9.15 Additional Granting Parties. Each new Subsidiary of the Parent Borrower
that is required to become a party to this Agreement pursuant to Section 7.9(b)
of each Credit Agreement shall become a Granting Party for all purposes of this
Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in substantially the form of Annex 2 hereto. Each existing Granting
Party that is required to become a Pledgor with respect to Capital Stock of any
new Subsidiary of the Parent Borrower pursuant to Section 7.9(b) of each Credit

Agreement shall become a Pledgor with respect thereto upon execution and
delivery by such
Granting Party of an Assumption Agreement in substantially the form of Annex 2
hereto.


9.16 Releases. (a) At such time as the Loans, the Reimbursement Amounts and the
other Obligations (other than any Obligations owing to a Non-Lender Secured
Party) then due and owing shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding (except for any
Letter of Credit that has been cash collateralized, or otherwise provided for in
a manner reasonably satisfactory to the applicable Issuing Lender), all Security
Collateral shall be automatically released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Common Collateral Agent and each Granting Party
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Security Collateral shall revert
to the Granting Parties. At the request and sole expense of any Granting Party
following any such termination, the Common Collateral Agent shall deliver to
such Granting Party any Security Collateral held by the Common Collateral Agent
hereunder, and the Common Collateral Agent and the Administrative Agent shall
execute, acknowledge and deliver to such Granting Party such releases,
instruments or other documents (including UCC termination statements), and do or
cause to be done all other acts, as any Granting Party shall reasonably request
to evidence such termination.


(b) Upon any sale or other disposition of Security Collateral permitted by each
Credit Agreement (other than any sale or disposition to another Granting Party),
the Lien pursuant to this Agreement on such Security Collateral shall be
automatically released. Upon any Collateral Suspension with respect to Security
Collateral permitted by each Credit Agreement, the Lien pursuant to this
Agreement on such sold or disposed of Security Collateral shall be automatically
released, subject to the requirements to reinstate any such Lien and grant Liens
as set forth in Section 7.9(f) of each Credit Agreement. Upon (i) any such
permitted sale or other disposition of Security


53

--------------------------------------------------------------------------------




Collateral, (iii) any such Collateral Suspension or (iii) the sale or other
disposition of the Capital Stock of any Granting Party (other than to Holdings,
the Parent Borrower or a Restricted Subsidiary) permitted under each Credit
Agreement or any other transaction or occurrence as a result of which such
Granting Party ceases to be a Restricted Subsidiary, the Common Collateral Agent
shall, upon receipt from the Parent Borrower of a written request for the
release of such Granting Party from its Guarantee or the release of the Security
Collateral subject to such sale, disposition, Collateral Suspension or other
transaction, identifying such Granting Party or the relevant Security
Collateral, together with a certification by the Parent Borrower stating that
such transaction is in compliance with each Credit Agreement and the other
Finance Documents, deliver to the Parent Borrower or the relevant Granting Party
any Security Collateral of such relevant Granting Party held by the Common
Collateral Agent, or the Security Collateral subject to such sale or
disposition, Collateral Suspension or other transaction, and, at the sole cost
and expense of such Granting Party, execute, acknowledge and deliver to such
Granting Party such releases, instruments or other documents (including UCC
termination statements), and do or cause to be done all other acts, as the
Parent Borrower or such Granting Party shall reasonably request (x) to evidence
or effect the release of such Granting Party from its Guarantee (if any) and of
the Liens created hereby (if any) on such Granting Party’s Security Collateral
or (y) to evidence the release of the Security Collateral subject to such sale,
disposition, Collateral Suspension or other transaction.



(c) Upon any Granting Party becoming an Excluded Subsidiary in accordance with
the provisions of each Credit Agreement, the Lien pursuant to this Agreement on
all Security Collateral of such Granting Party (if any) shall be automatically
released, and the Guarantee (if any) of such Granting Party, and all obligations
of such Granting Party hereunder, shall terminate, all without delivery of any
instrument or performance of any act by any party. At the request and the sole
expense of the Parent Borrower or such Granting Party, the Common Collateral
Agent shall deliver to the Parent Borrower or such Granting Party any Security
Collateral of such Granting Party held by the Common Collateral Agent and
execute, acknowledge and deliver to the Parent Borrower or such Granting Party
such releases, instruments or other documents (including UCC termination
statements), and do or cause to be done all other acts, as the Parent Borrower
or such Granting Party shall reasonably request to evidence or effect the
release of such Granting Party from its Guarantee (if any) and of the Liens
created hereby (if any) on such Granting Party’s Security Collateral.


(d) Upon any Security Collateral being or becoming an Excluded Asset, the Lien
pursuant to this Agreement on such Security Collateral shall be automatically
released. At the request and sole expense of any Granting Party, the Common
Collateral Agent shall deliver such Security Collateral (if held by the Common
Collateral Agent) to such Granting Party and execute, acknowledge and deliver to
such Granting Party such releases, instruments or other documents (including UCC
termination statements), and do or cause to be done all other acts, as such
Granting Party shall reasonably request to evidence such release.


(e) Notwithstanding any other provision of this Agreement or any other Finance
Document, Holdings shall have the right to transfer all of the Capital Stock of
the Parent Borrower held by Holdings to any Parent Entity or any Subsidiary of
any Parent Entity (a “Successor Holding Company”) that (i) is a Person organized
and existing under the laws of the United States of America, any state thereof
or the District of Columbia and (ii) assumes all of the obligations of


54

--------------------------------------------------------------------------------




Holdings under this Agreement and the other Finance Documents to which Holdings
is a party by executing and delivering to the Common Collateral Agent a joinder
substantially in the form of Annex 3 hereto, or one or more other documents or
instruments, together with a financing statement in appropriate form for filing
under the Uniform Commercial Code of the relevant jurisdiction, in form and
substance reasonably satisfactory to the Common Collateral Agent, upon which (x)
such Successor Holding Company will succeed to, and be substituted for, and may
exercise every right and power of, Holdings under this Agreement and the other
Finance Documents, and shall be thereafter be deemed to be “Holdings” for
purposes of this Agreement and the other Finance Documents, (y) Holdings as
predecessor to the Successor Holding Company (“Predecessor Holdings”) shall be
irrevocably and unconditionally released from its Guarantee and all other
obligations hereunder and under the other Finance Documents and (z) the Lien
pursuant to this Agreement on all Security Collateral of Predecessor Holdings,
and any Lien pursuant to any other Finance Document on any other property or
assets of Predecessor Holdings, shall be automatically released (it being
understood that such transfer of Capital Stock of the Parent Borrower to and
assumption of rights and obligations of Holdings by such Successor Holding
Company shall not constitute a Change of Control). At the request and the sole
expense of Predecessor Holdings or the Parent Borrower, the Common Collateral
Agent shall deliver to Predecessor Holdings any Security Collateral and other
property or assets of Predecessor Holdings held by the Common Collateral Agent
and execute, acknowledge and deliver to Predecessor Holdings such releases,
instruments or other documents (including UCC termination statements), and do or
cause to be done all other acts, as Predecessor Holdings or the Parent Borrower
shall reasonably request to evidence or effect the release of Predecessor
Holdings from its Guarantee and other obligations hereunder and under the other
Finance Documents, and the release of the Liens created hereby on Predecessor
Holdings’ Security Collateral (other than Capital Stock of the Parent Borrower)
and by any other Finance Document on any other property or assets of Predecessor
Holdings.



(f) So long as no Event of Default has occurred and is continuing, the Common
Collateral Agent shall at the direction of any applicable Granting Party return
to such Granting Party any proceeds or other property received by it during any
Event of Default pursuant to either Section 5.3.1 or 6.4 and not otherwise
applied in accordance with Section 6.5.


(g) The Common Collateral Agent shall have no liability whatsoever to any other
Secured Party as the result of any release of Security Collateral by it in
accordance with (or that the Common Collateral Agent in good faith believes to
be in accordance with) this Section
9.16.


9.17 Judgment. (a) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Common Collateral Agent could purchase the first currency
with such other currency on the Business Day preceding the day on which final
judgment is given.


(b) The obligations of any Guarantor in respect of this Agreement to the Common
Collateral Agent, for the benefit of each holder of secured Obligations, shall,
notwithstanding any judgment in a currency (the “judgment currency”) other than
the currency in which the sum originally


55

--------------------------------------------------------------------------------




due to such holder is denominated (the “original currency”), be discharged only
to the extent that on the Business Day following receipt by the Common
Collateral Agent of any sum adjudged to be so due in the judgment currency, the
Common Collateral Agent may, in accordance with normal banking procedures,
purchase the original currency with the judgment currency; if the amount of the
original currency so purchased is less than the sum originally due to such
holder in the original currency, such Guarantor agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Common Collateral Agent
for the benefit of such holder against such loss, and if the amount of the
original currency so purchased exceeds the sum originally due to the Common
Collateral Agent, the Common Collateral Agent agrees to remit to the Parent
Borrower such excess. This covenant shall survive the termination of this
Agreement and payment of the Obligations and all other amounts payable
hereunder.


9.18 Transfer Tax Acknowledgment. Each party hereto acknowledges that the shares
delivered hereunder are being transferred to and deposited with the Common
Collateral Agent (or other Person in accordance with any applicable
Intercreditor Agreement) as security for the Obligations and that this Section
9.18 is intended to be the certificate of exemption from New York stock transfer
taxes for the purposes of complying with Section 270.5(b) of the Tax Law of the
State of New York.



9.19 Release of Liens; Rollover Issuing Lenders. Each Rollover Issuing Lender
(as defined below), by its acceptance of the benefits of this Agreement, hereby
authorizes and directs Deutsche Bank AG New York Branch (in its capacity as
administrative and collateral agent under each of the Predecessor ABL Credit
Agreement and the Predecessor Term Loan Credit Agreement and, in each case, the
related security documents) to take all and any actions to effect the release of
all security interests and liens held on behalf of such Rollover Issuing Lender
in its capacity as a “Secured Party” under, and as defined in, the Predecessor
ABL Credit Agreement and the related U.S. security documents and the Predecessor
Term Loan Credit Agreement and the related security documents, and each Rollover
Issuing Lender releases Deutsche Bank AG New York Branch from any liability in
connection therewith. As used in this Section 9.19, “Rollover Issuing Lender”
means each bank listed as a letter of credit issuing bank in Schedule B to the
2016 Credit Agreement.


9.20 Amendment and Restatement. The parties hereto acknowledge and agree that
this Agreement and the other documents entered into in connection therewith and
herewith do not constitute a novation of the Obligations (as defined under the
Existing Guarantee and Collateral Agreement) or any security interests and the
liens and security interests created under the Existing Guaranty and Collateral
Agreement shall continue to be in full force and effect as amended, restated and
modified hereby, except that, from and after the date hereof, each reference in
any such Finance Document to the “Guarantee and Collateral Agreement” shall be
deemed to mean this Agreement.


[Remainder of page left blank intentionally; Signature pages follow.]




56

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.




THE HERTZ CORPORATION






By: /s/ R. Scott Massengill
Name: R. Scott Massengill

Title: Senior Vice President and Treasurer






--------------------------------------------------------------------------------





DOLLAR RENT A CAR, INC.
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
DTG OPERATIONS, INC. FIREFLY RENT A CAR LLC
HCM MARKETING CORPORATION HERTZ CAR SALES LLC
HERTZ CLAIM MANAGEMENT CORPORATION
HERTZ GLOBAL SERVICES CORPORATION HERTZ LOCAL EDITION CORP.
HERTZ LOCAL EDITION TRANSPORTING, INC.
HERTZ SYSTEM, INC.
HERTZ TECHNOLOGIES, INC. HERTZ TRANSPORTING, INC.
SMARTZ VEHICLE RENTAL CORPORATION RENTAL CAR GROUP COMPANY, LLC THRIFTY CAR
SALES, INC.
THIRFTY INSURANCE AGENCY, INC. TRAC ASIA PACIFIC, INC.


By: /s/ R. Scott Massengill
Name: R. Scott Massengill

Title: Vice President and Treasurer






DONLEN CORPORATION






By: /s/ R. Scott Massengill
Name: R. Scott Massengill

Title: Vice President and Assistant Treasurer






--------------------------------------------------------------------------------





DTG SUPPLY, LLC
By: DTG Operations, Inc., Its sole
Member/Manager






By: /s/ R. Scott Massengill
Name: R. Scott Massengill

Title: Vice President and Treasurer








RENTAL CAR INTERMEDIATE HOLDINGS, LLC






By: /s/ R. Scott Massengill
Name: R. Scott Massengill

Title: Senior Vice President and Treasurer










THRIFTY, LLC
By: Dollar Thrifty Automotive Group, Inc., Its sole
Member/Manager






By: /s/ R. Scott Massengill
Name: R. Scott Massengill

Title: Vice President and Treasurer








THRIFTY RENT-A-CAR SYSTEM, LLC By: Thrifty, LLC, Its sole Member/Manager,
By: Dollar Thrifty Automotive Group, Inc., Its sole Member/Manager






By: /s/ R. Scott Massengill
Name: R. Scott Massengill

Title: Vice President and Treasurer






--------------------------------------------------------------------------------







Acknowledged and Agreed to as of the date hereof by:




BARCLAYS BANK PLC,
as Common Collateral Agent






By: /s/ Craig Malloy
Name: Craig Malloy

Title:    Director






--------------------------------------------------------------------------------





Annex 1 to
Guarantee and Collateral Agreement




[FORM OF] ACKNOWLEDGEMENT AND CONSENT*


The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Guarantee and Collateral Agreement, dated as of November 2, 2017 (the
“Agreement”; capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Agreement or the Credit Agreements referred
to therein, as the case may be), made by the Granting Parties thereto for the
benefit of Barclays Bank PLC, as Common Collateral Agent. The undersigned agrees
for the benefit of the Common Collateral Agent and the Secured Parties as
follows:


The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.


The undersigned will notify the Common Collateral Agent promptly in writing of
the occurrence of any of the events described in Section 5.3.1 of the Agreement.


The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 of the Agreement.




[NAME OF ISSUER]




By:
Name:

Title:




Address for Notices:
____________________________________
____________________________________
____________________________________














Fax:






*    This consent is necessary only with respect to any Issuer which is not also
a Granting Party.




--------------------------------------------------------------------------------





Annex 2 to
Guarantee and Collateral Agreement


[FORM OF] ASSUMPTION AGREEMENT


ASSUMPTION AGREEMENT, dated as of _________ __,_______, made by
____________________________, a ________________ (the “Additional Granting
Party”), in favor of Barclays Bank PLC, as collateral agent under the Collateral
Agency Agreement (as hereinafter defined) for all the Secured Parties (as
hereinafter defined) (in such capacity, and together with its successors and
assigns in such capacity, the “Common Collateral Agent”). All capitalized terms
not defined herein shall have the meaning ascribed to them in the Guarantee and
Collateral Agreement referred to below, or if not defined therein, in the 2016
Credit Agreement or the Letter of Credit Agreement, as applicable.



W I T N E S S E T H :


WHEREAS, THE HERTZ CORPORATION, a Delaware corporation (together with its
successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers from
time to time party thereto (together with the Parent Borrower, the “Borrowers”
and each individually a “Borrower”), the Lenders, Barclays Bank PLC, as
collateral agent and administrative agent (in such capacities, and together with
its successors and assigns in such capacities, the “Credit Facility Collateral
Agent”) and the other parties from time to time party thereto are parties to a
Credit Agreement, dated as of June 30, 2016 (as amended, supplemented, waived or
otherwise modified from time to time, the “2016 Credit Agreement”);


WHEREAS, the Parent Borrower, Barclays Bank PLC, as collateral agent and
administrative agent (in such capacities, and together with its successors and
assigns in such capacities, the “L/C Facility Collateral Agent”) and the other
parties from time to time party thereto are parties to a Credit Agreement, dated
as of November 2, 2017 (as amended, supplemented, waived or otherwise modified
from time to time, the “Letter of Credit Agreement”);


WHEREAS, pursuant to the Amended and Restated Guarantee and Collateral
Agreement, dated as of November 2, 2017 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”), (a) the Guarantors party thereto guaranteed all of the Borrower
Obligations; and (b) the Grantors party thereto granted a security interest on a
first priority basis in the Collateral to the Common Collateral Agent to secure
all of the Borrower Obligations;


WHEREAS, [the][each] Additional Granting Party is a member of an affiliated
group of companies that includes the Parent Borrower and each other Granting
Party; the proceeds of the extensions of credit under the Credit Agreements will
be used in part to enable the Borrowers and the Parent Borrower to make valuable
transfers to one or more of the other Granting Parties (including [each] such
Additional Granting Party) in connection with the







--------------------------------------------------------------------------------




Annex 2
Page 2


operation of their respective businesses; and the Borrowers and the other
Granting Parties (including [each] such Additional Granting Party) are engaged
in related businesses, and each such Granting Party (including the Additional
Granting Party) will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreements;


WHEREAS, the Credit Agreements require [the][each] Additional Granting Party to
become a party to the Guarantee and Collateral Agreement; and


WHEREAS, [the][each] Additional Granting Party has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee and
Collateral Agreement;


NOW, THEREFORE, IT IS AGREED:


1.    Guarantee and Collateral Agreement.    By executing and delivering this
Assumption Agreement, [the][each] Additional Granting Party, as provided in
Section 9.15 of the Guarantee and Collateral Agreement, hereby becomes a party
to the Guarantee and Collateral Agreement as a Granting Party thereunder with
the same force and effect as if originally named therein as a Guarantor[,
Grantor and Pledgor] [and Grantor] [and Pledgor]1 and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor[, Grantor and Pledgor] [and Grantor] [and Pledgor]2
thereunder. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedules to _________________the Guarantee and
Collateral Agreement, and such Schedules are hereby
amended and modified to include such information. [The][Each] Additional
Granting Party hereby represents and warrants that each of the representations
and warranties of such Additional Granting Party, in its capacities as a
Guarantor[, Grantor and Pledgor] [and Grantor] [and Pledgor],3 contained in
Section 4 of the Guarantee and Collateral Agreement, is true and correct in all
material respects on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date. Each Additional
Granting Party hereby grants, as and to the same extent as provided in the
Guarantee and Collateral Agreement, to the Common Collateral Agent, for the
benefit of the Secured Parties, a continuing security interest in the
[Collateral (as such term is defined in Section 3.1 of the Guarantee and
Collateral Agreement) of such Additional Granting Party] [and] [the Pledged
Collateral (as such term is defined in the Guarantee and Collateral Agreement)
of such Additional Granting Party, except as provided in Section 3.3 of the
Guarantee and Collateral Agreement].


2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES


1    Indicate the capacities in which the Additional Granting Party is becoming
a Grantor.
2    Indicate the capacities in which the Additional Granting Party is becoming
a Grantor.
3    Indicate the capacities in which the Additional Granting Party is becoming
a Grantor.




--------------------------------------------------------------------------------





Annex 2
Page 3


ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.






--------------------------------------------------------------------------------





Annex 2
Page 4








IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.




[ADDITIONAL GRANTING PARTY]


By: _______________________________
Name:
Title:





















Acknowledged and Agreed to as of the date hereof by:




BARCLAYS BANK PLC,
as Common Collateral Agent




By: ____________________________
Name:
Title:













--------------------------------------------------------------------------------




Annex 2
Page 5


Annex 1-A to
Assumption Agreement




Supplement to
Guarantee and Collateral Agreement
Schedule 1




Supplement to
Guarantee and Collateral Agreement
Schedule 2




Supplement to
Guarantee and Collateral Agreement
Schedule 3




Supplement to
Guarantee and Collateral Agreement
Schedule 4




Supplement to
Guarantee and Collateral Agreement
Schedule 5






--------------------------------------------------------------------------------





Annex 3
Guarantee and Collateral Agreement


[FORM OF]


SUCCESSOR HOLDING COMPANY JOINDER AND RELEASE




JOINDER AND RELEASE, dated as of __________ __, _____ (this “Joinder”) by

and among RENTAL CAR INTERMEDIATE HOLDINGS, LLC (“Assignor”), (“Assignee”) and
Barclays Bank PLC, as collateral agent under the Collateral Agency Agreement (as
hereinafter defined) for all the Secured Parties (as hereinafter defined) (in
such capacity, and together with its successors and assigns in such capacity,
the “Common Collateral Agent”). All capitalized terms not defined herein shall
have the meaning ascribed to them in the Guarantee and Collateral Agreement
referred to below, or if not defined therein, in the 2016
Credit Agreement or the Letter of Credit Agreement, as applicable.


W I T N E S S E T H:


WHEREAS, THE HERTZ CORPORATION, a Delaware corporation (together with its
successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers from
time to time party thereto (together with the Parent Borrower, the “Borrowers”
and each individually a “Borrower”), the Lenders, Barclays Bank PLC, as
collateral agent and administrative agent (in such capacities, and together with
its successors and assigns in such capacities, the “Credit Facility Collateral
Agent”) and the other parties from time to time party thereto are parties to a
Credit Agreement, dated as of June 30, 2016 (as amended, supplemented, waived or
otherwise modified from time to time, the “2016 Credit Agreement”);


WHEREAS, the Parent Borrower, Barclays Bank PLC, as collateral agent and
administrative agent (in such capacities, and together with its successors and
assigns in such capacities, the “L/C Facility Collateral Agent”) and the other
parties from time to time party thereto are parties to a Credit Agreement, dated
as of November 2, 2017 (as amended, supplemented, waived or otherwise modified
from time to time, the “Letter of Credit Agreement”);


WHEREAS, pursuant to the Amended and Restated Guarantee and Collateral
Agreement, dated as of November 2, 2017 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”), (a) the Guarantors party thereto guaranteed all of the Borrower
Obligations; and (b) the Grantors party thereto granted a security interest on a
first priority basis in the Collateral to the Common Collateral Agent to secure
all of the Borrower Obligations;


WHEREAS, Assignee is acquiring from Assignor all of the Capital Stock of the
Parent Borrower;


WHEREAS, in connection therewith, Section 9.16(e) of the Guarantee and
Collateral Agreement requires Assignee to assume all of the obligations of
Assignor under the Guarantee and Collateral Agreement and the other Finance
Documents to which Assignor is a party; and







--------------------------------------------------------------------------------




Annex 3
Page 2


WHEREAS, upon the assumption of Assignor’s obligations by Assignee, Assignor
shall be automatically released from its obligations under the Guarantee and
Collateral Agreement and any other instrument or document furnished pursuant
thereto, and pursuant to Section 9.16(e) of the Guarantee and Collateral
Agreement, the Common Collateral Agent shall, among other things, take such
actions as may be reasonably requested to evidence such release.


NOW, THEREFORE, IT IS AGREED:


1.
By executing and delivering this Joinder, Assignee hereby expressly assumes all
of the obligations of Assignor under the Guarantee and Collateral Agreement and
each other Finance Document to which Assignor is a party and agrees that it will
be bound by the provisions of the Guarantee and Collateral Agreement and such
other Finance Documents. Pursuant to Section 9.16(e) of the Guarantee and
Collateral Agreement, Assignee hereby succeeds to, and is substituted for, and
shall exercise every right and power of, Assignor under the Guarantee and
Collateral Agreement and the other Finance Documents to which Assignor is a
party, and shall thereafter be deemed to be “Holdings” for purposes of the
Guarantee and Collateral Agreement and the other Finance Documents and a
“Guarantor”, “Granting Party” and “Pledgor” for purposes of the Guarantee and
Collateral Agreement as if originally named therein and Assignor is hereby
expressly, irrevocably and unconditionally discharged from all debts,
obligations, covenants and agreements under the Guarantee and Collateral
Agreement and the other Finance Documents to which it is a party.



2.
The Common Collateral Agent hereby confirms and acknowledges the release of
Assignor from its Guarantee and all other obligations under the Guarantee and
Collateral Agreement and all other obligations thereunder and under the other
Finance Documents.



3.
The Common Collateral Agent hereby confirms and acknowledges that the Lien
pursuant to the Guarantee and Collateral Agreement on all Security Collateral of
Assignor, and any Lien pursuant to any other Finance Document on the property or
assets of Assignor, has been automatically released.



4.
The information set forth in Annex 1-A hereto is hereby added to the information
set forth in Schedules __ to the Guarantee and Collateral Agreement, and such
Schedules are


hereby amended and modified to include such information. Assignee hereby
represents and warrants that each of the representations and warranties made by
Assignee, in its capacity as a Guarantor, Grantor and Pledgor, in each case
solely with respect to the representations and warranties made by Holdings,
contained in Section 4 of the Guarantee and Collateral Agreement, is true and
correct in all material respects on and as the date hereof (after giving effect
to this Joinder) as if made on and as of such date. Assignee hereby grants, as
and to the same extent as provided in the Guarantee and Collateral Agreement, to
the Common Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest in the Security Collateral of Assignee, except as
provided in Section 3.3 of the Guarantee and Collateral Agreement.



Annex 3




--------------------------------------------------------------------------------




Page 3




5.
Assignee represents and warrants that (a) it is a [_________] organized under
the laws of [________]




and (b) it has full power and authority, and has taken all actions necessary, to
execute and deliver this Joinder and to consummate the transactions contemplated
hereby.


6.
Assignor (a) represents and warrants that it has full power and authority, and
has taken all actions necessary, to execute and deliver this Joinder and to
consummate the transactions contemplated hereby; (b) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in connection with the Guarantee and
Collateral Agreement or any other instrument or document furnished pursuant
thereto or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Guarantee and Collateral Agreement or any other
instrument or document furnished pursuant thereto or any collateral thereunder;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Parent Borrower, any of its
Subsidiaries or any other Loan Party or Credit Party or the performance or
observance by the Parent Borrower, any of its Subsidiaries or any other obligor
of any of their respective obligations under the Guarantee and Collateral
Agreement or any other instrument or document furnished pursuant hereto or
thereto.



7.
GOVERNING LAW. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.







--------------------------------------------------------------------------------





Annex 3
Page 4


IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered as of the date first above written.




[ASSIGNOR]


By: ____________________________
Name:
Title:






[ASSIGNEE]


By: ____________________________
Name:
Title:
















Acknowledged and Agreed to as of the date hereof by:




BARCLAYS BANK PLC,
as Common Collateral Agent


By: _________________________
Name:
Title:














--------------------------------------------------------------------------------





Annex 3
Page 5


Annex 1-A to
Joinder and Release




Supplement to
Guarantee and Collateral Agreement
Schedule 1




Supplement to
Guarantee and Collateral Agreement
Schedule 2




Supplement to
Guarantee and Collateral Agreement
Schedule 3




Supplement to
Guarantee and Collateral Agreement
Schedule 4




Supplement to
Guarantee and Collateral Agreement
Schedule 5


